Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 1 of 87




          Exhibit 1
     Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 2 of 87



 1   Julie E. Schwartz, Bar No. 260624
     JSchwartz@perkinscoie.com
 2   PERKINS COIE LLP
 3   3150 Porter Drive
     Palo Alto, CA 94304-1212
 4   Telephone: 650.838.4300
     Facsimile: 650.838.4350
 5
     Todd M. Hinnen (admitted pro hac vice)
 6   THinnen@perkinscoie.com
 7   Ryan Spear (admitted pro hac vice)
     RSpear@perkinscoie.com
 8   PERKINS COIE LLP
     1201 Third Ave., Suite 4900
 9   Seattle, WA 98101-3099
     Telephone: 206.359.8000
10
     Facsimile: 206.359.9000
11
     Attorneys for Plaintiff Niantic, Inc.
12
                                 UNITED STATES DISTRICT COURT
13
                              NORTHERN DISTRICT OF CALIFORNIA
14
                                             OAKLAND DIVISION
15
     NIANTIC, INC., a Delaware corporation,          Case No. 19-cv-03425-JST
16
                            Plaintiff,               AMENDED COMPLAINT FOR DAMAGES
17                                                   AND INJUNCTIVE RELIEF FOR:
            v.
18                                                   (1) Direct, Contributory, and Vicarious
     GLOBAL++, an unincorporated                         Copyright Infringement,
19   association; RYAN HUNT, a.k.a.                      17 U.S.C. § 101, et seq.
     “ELLIOTROBOT,” an individual;
20   IT HAVEN INC., a foreign corporation;           (2) Violation of the Computer Fraud and
     MATTHEW JOHNSON, an individual;                     Abuse Act, 18 U.S.C. § 1030
21
     HLP TECH, LLC, a Missouri limited               (3) Violation of the California
22   liability company; MATTHEW                          Comprehensive Computer Data
     RAGNARSON, an individual; MANDY                     Access and Fraud Act,
23   JOHNSON, an individual; MANDY                       Cal. Penal Code § 502
     LOMBARDO, an individual;                        (4) Violation of the California Unfair
24   ALEN HUNDUR, a.k.a. “IOS N00B,”                     Competition Law,
25   an individual; APPHAVEN, an                         Cal. Bus. & Prof. Code § 17200, et seq.
     unincorporated association;
                                                     (5) Breach of Contract
26   RAJESHWAR GHODERAO, an
     individual; and DOES 1-20,                      (6) Intentional Interference with
27                                                       Contractual Relations
                            Defendants.
                                                      DEMAND FOR JURY TRIAL
28
                                                                          AMENDED COMPLAINT
                                                                          Case No. 19-cv-03425-JST
         Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 3 of 87



 1           For its amended complaint, plaintiff Niantic, Inc. (“Niantic”) hereby alleges as follows:
 2                                 I.         NATURE OF THE ACTION
 3           1.     Niantic brings this action to stop defendants’ willful and serial infringement of
 4   Niantic’s valuable intellectual property, and to recover damages and other relief for defendants’
 5   infringement and other violations of Niantic’s rights.
 6           2.     Niantic publishes location-based augmented reality games that are played on
 7   users’ mobile devices, including the games titled Harry Potter: Wizards Unite (“Harry Potter”),
 8   Pokémon GO, and Ingress. To play Niantic’s games, players download and install Niantic’s
 9   mobile applications (“apps”) on their mobile devices. Those apps connect to the Internet and,
10   through the Internet, obtain game-related information from Niantic’s servers (e.g., names and
11   locations of nearby characters or features), which is then rendered on the screens of players’
12   mobile devices.
13           3.     As explained in greater detail below, defendants have created, distributed,
14   advertised, and profited from unauthorized derivative versions of Niantic’s mobile apps (the
15   “Cheating Programs”), which incorporate substantial portions of Niantic’s copyrighted computer
16   code (the “Client Code”).1
17           4.     In addition or alternatively, defendants have conspired with others to create,
18   distribute, advertise, and profit from the Cheating Programs; knowingly, intentionally, and
19   materially contributed to and induced that unlawful conduct; or failed to exercise their right and
20   ability to stop that unlawful conduct.
21           5.     Specifically, defendants have created, distributed, advertised, and profited from a
22   program titled Potter++ (or, in some cases, Unite++), which is an unauthorized derivative
23   version of Niantic’s mobile app for Harry Potter; a program titled PokeGo++, which is an
24

25
     1
      For purposes of this amended complaint, the term “client code” refers to code that users install
26   on their mobile devices when they install apps. Client code is distinguished from “server code,”
     which exists on a remote computer server. Niantic’s games utilize client code and server code.
27   When players use Niantic’s mobile apps on their mobile devices, the client code in Niantic’s
     mobile apps interacts with the server code on Niantic’s servers to create the game-playing
28   experience.
                                                      1
                                                                                AMENDED COMPLAINT
                                                                                Case No. 19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 4 of 87



 1   unauthorized derivative version of Niantic’s mobile app for Pokémon GO; and a program titled
 2   Ingress++, which is an unauthorized derivative version of Niantic’s mobile app for Ingress.
 3          6.      All the Cheating Programs allow defendants and defendants’ customers to perform
 4   unauthorized actions while playing Niantic’s games. In other words, the Cheating Programs
 5   enable cheating.
 6          7.      Niantic’s games are multiplayer games, meaning that users play in a shared online
 7   environment. Thus, the Cheating Programs give defendants and defendants’ customers an unfair
 8   advantage over other players and undermine the integrity of the gaming experience for other
 9   players.
10          8.      Defendants have profited from their illegal activity by selling “subscriptions.”
11   Defendants’ customers purchase those subscriptions in order to access the unauthorized features
12   within the Cheating Programs, which in turn enable defendants’ customers to cheat within
13   Niantic’s games. On information and belief, defendants have sold subscriptions to their Cheating
14   Programs to hundreds of thousands of users, reaping massive profits.
15          9.      Defendants’ schemes have harmed and will continue to harm Niantic in many
16   ways. Among other things, defendants’ schemes have undermined the integrity of the gaming
17   experience for legitimate players, diminishing enthusiasm for Niantic’s games and, in some cases,
18   driving players away from Niantic’s games altogether. Defendants’ schemes have therefore
19   damaged Niantic’s reputation and goodwill and interfered with Niantic’s business.
20          10.     In addition, defendants’ schemes have inflicted substantial harm by interfering
21   with the United States launch of Harry Potter, Niantic’s highly anticipated new game.
22          11.     Equally important, Niantic’s investigation indicates that the Cheating Programs
23   have accessed and collected valuable and proprietary game-related data about Niantic’s games,
24   including data about geographical points of interest within Niantic’s games, while they are
25   running on the mobile devices of defendants and defendants’ customers. On information and
26   belief, the Cheating Programs then transfer that data to defendants, allowing defendants to exploit
27   the data for their own commercial purposes. Defendants are not authorized to obtain and exploit
28   that game-related information. To the contrary, Niantic has expended substantial resources to

                                                      2
                                                                               AMENDED COMPLAINT
                                                                               Case No. 19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 5 of 87



 1   curate and protect that unique data, which is an extremely important component of Niantic’s
 2   business model.
 3          12.     Defendants are not unwitting violators. They have defeated, removed, or bypassed
 4   technical measures implemented by Niantic to thwart their schemes. They have also openly and
 5   repeatedly declared their intent to misappropriate Niantic’s intellectual property.
 6          13.     Niantic frequently releases updated versions of its mobile apps, in some cases
 7   every few weeks. On many occasions when Niantic has released new versions of its mobile apps,
 8   defendants have created and distributed unauthorized derivative versions of Niantic’s updated
 9   mobile apps.
10          14.     Niantic contacted defendants Global++, Ryan Hunt, and Alen Hundur before filing
11   this lawsuit, explained that their schemes violated Niantic’s rights and harmed Niantic’s
12   customers, demanded that they cease their unlawful conduct, and attempted to resolve the parties’
13   dispute without judicial intervention. Defendants Global++, Hunt, and Hundur ignored Niantic.
14   Accordingly, Niantic had no choice but to file this action to protect its rights and the rights of the
15   millions of consumers who enjoy Niantic’s mobile games.
16                                             II.    PARTIES
17   A.     Plaintiff Niantic, Inc.
18          15.     Plaintiff Niantic is a Delaware corporation with its principal place of business in
19   San Francisco, California.
20   B.     Defendant Global++
21          16.     Defendant Global++ is an unincorporated association of hackers that has created,
22   distributed, advertised, and profited from the Cheating Programs. In addition or alternatively,
23   Global++ has conspired with others to create, distribute, advertise, and profit from the Cheating
24   Programs; knowingly, intentionally, and materially contributed to and induced that unlawful
25   conduct; or failed to exercise its right and ability to stop that unlawful conduct.
26          17.     On information and belief, and as further alleged below, all of the following, and
27   likely others, are principals, leaders, agents, or members of Global++ and are therefore
28   responsible and liable for the acts of Global++: Ryan Hunt, IT Haven Inc., Matthew Johnson,

                                                        3
                                                                                  AMENDED COMPLAINT
                                                                                  Case No. 19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 6 of 87



 1   HLP Tech, LLC, Matthew Ragnarson, Mandy Johnson, and Mandy Lombardo (to the extent those
 2   names are not pseudonyms for Matthew Johnson), Alen Hundur, and John Does 1-20.
 3   C.     Defendant Ryan Hunt
 4          18.     Defendant Ryan Hunt is a principal and leader of Global++, and in that capacity he
 5   directs, controls, and is responsible for all relevant actions of Global++.
 6          19.     On information and belief, Hunt also serves as the chief executive officer and sole
 7   director of defendant IT Haven Inc., and in that capacity he directs, controls, and is responsible
 8   for all relevant actions of IT Haven Inc.
 9          20.     Hunt is the primary software designer and engineer responsible for developing and
10   maintaining Global++ code, software, and products, including the Cheating Programs.
11          21.     Hunt often uses the moniker “ElliotRobot” in social media and online forums.
12          22.     On information and belief, Hunt resides in Ontario, Canada.
13   D.     Defendant IT Haven Inc. (“IT Haven”)
14          23.     Defendant IT Haven is a foreign corporation with its principal place of business in
15   Ontario, Canada.
16          24.     On information and belief, there exists a complete unity of interest between
17   IT Haven and Hunt because Hunt exercises sole ownership and control over IT Haven, and
18   because IT Haven is a mere instrumentality for Hunt’s business and/or other conduct. Given this
19   unity of interest, treating IT Haven as an entity distinct from Hunt would result in injustice
20   because it would allow either entity to avoid the liabilities incurred by the other.
21   E.     Defendant Matthew Johnson
22          25.     Defendant Matthew Johnson is a principal and leader of Global++, and in that
23   capacity he directs, controls, and is responsible for all relevant actions of Global++.
24          26.     On information and belief, Matthew Johnson also serves as the chief executive
25   officer, member, organizer, and sole director of defendant HLP Tech, LLC, and in that capacity
26   he directs, controls, and is responsible for all relevant actions of HLP Tech, LLC.
27

28

                                                       4
                                                                                   AMENDED COMPLAINT
                                                                                   Case No. 19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 7 of 87



 1          27.      On information and belief, Matthew Johnson financed the activities of Global++,
 2   including by commissioning and paying Hunt to develop and maintain the Global++ code,
 3   software, and products, including the Cheating Programs.
 4          28.     Matthew Johnson has also been or remains the registrant of domain names for
 5   websites that have been used to advertise, distribute, and profit from the Cheating Programs,
 6   including Global++’s official website (www.globalplusplus.com) and AppHaven’s official
 7   website (www.apphaven.org), and in that capacity he has had specific knowledge of that
 8   infringing conduct and has directed, controlled, and contributed to that infringing conduct.
 9          29.     On information and belief, Matthew Johnson resides in Poplar Bluff, Missouri.
10   F.     Defendant HLP Tech, LLC (“HLP Tech”)
11          30.     Defendant HLP Tech is a limited liability company with its principal place of
12   business in Poplar Bluff, Missouri.
13          31.     On information and belief, there exists a complete unity of interest between
14   HLP Tech and Johnson because Johnson exercises sole ownership and control over HLP Tech,
15   and because HLP Tech is a mere instrumentality for Johnson’s business and/or other conduct.
16   Given this unity of interest, treating HLP Techas an entity distinct from Johnson would result in
17   injustice because it would allow either entity to avoid the liabilities incurred by the other.
18   G.     Defendants Matthew Ragnarson, Mandy Johnson, and Mandy Lombardo
19          32.     On information and belief, defendants Matthew Ragnarson, Mandy Johnson, and
20   Mandy Lombardo are agents and/or members of Global++ who support, conspire with, and act in
21   active concert and participation with the other defendants to further the unlawful conduct alleged
22   in this amended complaint.
23          33.     Alternatively, on information and belief, Matthew Ragnarson, Mandy Johnson,
24   and Mandy Lombardo are pseudonyms for defendant Matthew Johnson.
25          34.     On information and belief, and to the extent that Matthew Ragnarson, Mandy
26   Johnson, and Mandy Lombardo are not pseudonyms for defendant Matthew Johnson, they reside
27   in Missouri.
28

                                                        5
                                                                                  AMENDED COMPLAINT
                                                                                  Case No. 19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 8 of 87



 1   H.     Defendant Alen Hundur
 2          35.     Defendant Alen Hundur is a member of Global++, and in that capacity he has,
 3   among other things, maintained a popular YouTube channel devoted to advertising and providing
 4   customer support for Global++’s code, software, and products, including the Cheating Programs.
 5          36.     On information and belief, Hundur has also contributed to the creation and
 6   development of Global++’s code, software, and products.
 7          37.     Hundur often uses the moniker “iOS n00b” (or, in some cases, “i0S n00b”) in
 8   social media and online forums.
 9          38.     On information and belief, Hundur resides in Brentwood, Tennessee.
10   I.     Defendant AppHaven
11          39.     Defendant AppHaven is an unincorporated association of hackers that has created,
12   distributed, advertised, and profited from the Cheating Programs. In addition or alternatively,
13   AppHaven has conspired with others to create, distribute, advertise, and profit from the Cheating
14   Programs; knowingly, intentionally, and materially contributed to and induced that unlawful
15   conduct; or failed to exercise its right and ability to stop that unlawful conduct.
16   J.     Defendant Rajeshwar Ghoderao
17          40.     On information and belief, defendant Rajeshwar Ghoderao is the principal and
18   leader of AppHaven, and in that capacity he directs, controls, and is responsible for all relevant
19   actions of AppHaven.
20          41.     On information and belief, Ghoderao resides in India.
21   K.     Does 1-20
22          42.     The defendants named as Does 1-20 are individuals who support, conspire with,
23   and act in active concert and participation with the other defendants to further the unlawful
24   conduct alleged in this amended complaint.
25          43.     Niantic will seek to amend this complaint to add the true names and capacities of
26   Does 1-20 when they become known.
27

28

                                                       6
                                                                                  AMENDED COMPLAINT
                                                                                  Case No. 19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 9 of 87



 1                                 III.    JURISDICTION AND VENUE
 2          44.     This Court has subject matter jurisdiction over this action under 28 U.S.C. § 1331
 3   and 28 U.S.C. § 1338 because Niantic alleges violations of the federal Copyright Act, 17 U.S.C.
 4   § 101, et seq., and the federal Computer Fraud and Abuse Act, 18 U.S.C. § 1030.
 5          45.     This Court has supplemental jurisdiction over Niantic’s state law claims under
 6   28 U.S.C. § 1367 because Niantic’s state law claims are so related to the claims over which this
 7   Court has original jurisdiction that they form part of the same case or controversy.
 8          46.     This Court has personal jurisdiction over each of the defendants because
 9   defendants’ unlawful activities are targeted at Niantic, which defendants know is headquartered in
10   California; because defendants conduct substantial, continuous, and systematic business within
11   this district, including by utilizing California-based social media platforms and other California-
12   based services to perpetrate unlawful activities targeting Niantic; because defendants engaged in
13   acts or omissions causing injury within this district (including, on information and belief,
14   distributing Cheating Programs in this district); because defendants engaged in acts or omissions
15   outside this district causing injury within this district; and because the claims alleged in this
16   amended complaint arise out of or relate to defendants’ forum-related activities.
17          47.     In addition or alternatively, this Court has personal jurisdiction over each of the
18   defendants because each defendant, or agents for each defendant, agreed to the personal
19   jurisdiction of the state and federal courts located in the Northern District of California by
20   agreeing to the forum-selection clause in the current version of Niantic’s Terms of Service or a
21   substantially similar forum-selection clause in an earlier version of Niantic’s Terms of Service.
22          48.     Venue is proper in this district under 28 U.S.C. § 1391(b)(2) because a substantial
23   part of the events or omissions giving rise to Niantic’s claims occurred in this district.
24          49.     In addition or alternatively, venue is proper in this district because each defendant,
25   or agents for each defendant, consented to venue in this district by agreeing to the forum-selection
26   clause in the current version of Niantic’s Terms of Service or a substantially similar forum-
27   selection clause in an earlier version of Niantic’s Terms of Service.
28

                                                        7
                                                                                  AMENDED COMPLAINT
                                                                                  Case No. 19-cv-03425-JST
     Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 10 of 87



 1                              IV.    INTRADISTRICT ASSIGNMENT
 2           50.    This is an intellectual property action to be assigned on a district-wide basis under
 3   Civil Local Rule 3-2(c).
 4                      V.      ALLEGATIONS COMMON TO ALL CLAIMS
 5   A.      Niantic’s Mobile Games and Applications
 6           51.    Niantic currently publishes three popular location-based augmented reality games:
 7   Harry Potter, Pokémon GO, and Ingress.
 8           52.    Harry Potter is Niantic’s newest game. Harry Potter combines content and
 9   characters from the original Harry Potter series and the Fantastic Beasts films to create a unique
10   experience in which players use wands, spells, and magical items to protect the Wizarding World.
11   Players recharge Spell Energy by obtaining food from Inns, which are located at places like
12   public art spaces, unique pieces of architecture, or public gathering places. The beta version of
13   Harry Potter launched in New Zealand on April 16, 2019, and in the United States on June 20,
14   2019.
15           53.    Pokémon GO was launched in 2016. Pokémon GO allows players to collect
16   imaginary creatures called Pokémon by finding them in real-world locations (presented in a map
17   view or via augmented reality in the game’s mobile app) and “capturing” them using Pokéballs.
18   Players can obtain Pokéballs by visiting “Pokéstops,” among other game actions, which are
19   located at real-world locations that help players discover and enjoy their communities. Pokémon
20   GO has been downloaded more than 850 million times and has received many accolades,
21   including “Best Mobile Game” from The Game Developers Choice Awards and “Best App of the
22   Year” from TechCrunch. To this day, Pokémon GO frequently has more than 16 million daily
23   active users and over 33 million monthly active users.
24           54.    Ingress was launched in 2012. Ingress transforms the real world into the landscape
25   for a covert global struggle between two teams: The Enlightened and The Resistance. Players join
26   a team, strategize and communicate with their fellow “Agents,” and interact with locations of
27   cultural significance (e.g., public art installations, landmarks, and monuments) known as
28

                                                      8
                                                                                AMENDED COMPLAINT
                                                                                Case No. 19-cv-03425-JST
     Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 11 of 87



 1   “Portals” to collect valuable resources, battle for control over territory, and solve mysteries.
 2   Ingress has been downloaded over 25 million times.
 3          55.     Niantic’s mobile games are based on three core principles: exploration and
 4   discovery of new places, exercise, and real-world social interaction with other people. Through
 5   these principles, and by leveraging sophisticated mapping and augmented reality technologies,
 6   Niantic encourages players to head outside, visit new places, and play together with friends and
 7   family in games that span and unite the entire planet.
 8          56.     Niantic’s apps are free to download and use, and it is possible to play Niantic’s
 9   games for free indefinitely. However, to obtain in-game items that can be beneficial during game
10   play, players can make in-game purchases. For example, in Pokémon GO, players can purchase
11   in-game currency (“Pokécoins”) to redeem for additional Pokéballs, which are used to capture
12   Pokémon. Players may do this, for example, if they run out of Pokéballs when they are not near a
13   Pokéstop at which they could otherwise obtain Pokéballs for free by interacting with the location.
14          57.     In-game purchases are a fundamental aspect of Niantic’s business model and
15   represent one of Niantic’s primary sources of revenue.
16          58.     Niantic’s games are the product of Niantic’s skills, resources, and creative energies
17   and have great value to Niantic. Niantic has invested significant resources, including time, effort,
18   talent, creativity, and money, to develop and produce its games.
19   B.     Niantic’s Terms of Service
20          59.     To obtain a limited license to access and use Niantic’s services and games, users
21   must agree to Niantic’s Terms of Service. Attached as Exhibit A, and incorporated by reference,
22   is a true and correct copy of the current version of Niantic’s Terms of Service.
23          60.     The limited license that Niantic grants to users to access and use Niantic’s services
24   and games is conditioned on compliance with Niantic’s Terms of Service.
25          61.     Under Niantic’s Terms of Service, users may not, among other things, copy,
26   modify, or create derivative works based on Niantic’s games or use Niantic’s games for any
27   commercial purpose.
28

                                                       9
                                                                                 AMENDED COMPLAINT
                                                                                 Case No. 19-cv-03425-JST
     Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 12 of 87



 1   C.      Defendants and the Cheating Programs
 2           62.    All of the defendants are participants in a scheme to create, distribute, advertise,
 3   and profit from the Cheating Programs, which target Niantic’s games and misappropriate
 4   Niantic’s intellectual property.
 5           63.     On information and belief, the Cheating Programs created, distributed, and
 6   advertised by the defendants include two main components: (a) unauthorized copies of Niantic’s
 7   copyrighted Client Code, and (b) computer code developed, maintained, and distributed by
 8   defendants that defendants refer to as the Global++ “dynamic library.”
 9           64.    The Cheating Programs could not function as intended by defendants if they did
10   not contain copies of Niantic’s Client Code.
11           65.    The Cheating Programs could not function as intended by defendants without the
12   Global++ “dynamic library.”
13           66.    To obtain copies of Niantic’s Client Code, defendants obtain legitimate versions of
14   Niantic’s mobile apps from Apple’s online App Store and then circumvent the technical security
15   measures put in place by Niantic and by Apple to protect the Niantic Client Code. Defendants
16   then access and copy Niantic’s Client Code without authorization.
17           67.    After copying Niantic’s Client Code, defendants modify the Niantic Client Code to
18   enable it to operate with the Global++ “dynamic library.”
19           68.    The Cheating Programs could not function as intended by defendants without
20   defendants modifying the Niantic Client Code to enable it to operate with the Global++ “dynamic
21   library.”
22           69.    Finally, defendants combine the modified Niantic Client Code with the Global++
23   “dynamic library” to create the Cheating Programs, which they distribute to their customers.
24           70.    Based on Niantic’s analysis, defendants copy large amounts of Niantic’s Client
25   Code and incorporate that Client Code directly into the Cheating Programs.
26           71.    A side-by-side comparison of the user interfaces for Niantic’s legitimate apps and
27   defendants’ Cheating Programs helps illustrate the extent to which defendants have copied
28   Niantic’s Client Code in order to create the Cheating Programs.

                                                      10
                                                                                 AMENDED COMPLAINT
                                                                                 Case No. 19-cv-03425-JST
     Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 13 of 87



 1            Harry Potter Interface                  Potter++ Interface
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          11
                                                              AMENDED COMPLAINT
                                                              Case No. 19-cv-03425-JST
     Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 14 of 87



 1            Pokémon GO Interface                    PokeGo++ Interface
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          12
                                                              AMENDED COMPLAINT
                                                              Case No. 19-cv-03425-JST
     Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 15 of 87



 1                  Ingress Interface                                Ingress++ Interface
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
            72.     Defendants have advertised and distributed their Cheating Programs through
23
     numerous online channels, including the official Global++ website (www.globalplusplus.com); a
24
     YouTube channel maintained by defendant Alen Hundur; the official AppHaven website
25
     (www.apphaven.org); and a stand-alone app operated and controlled by AppHaven. Attached as
26
     Exhibits B, C, and D, and incorporated by reference, are true and correct copies of excerpts of the
27
     Global++ website, the YouTube channel maintained by Hundur, and the AppHaven website.
28

                                                     13
                                                                               AMENDED COMPLAINT
                                                                               Case No. 19-cv-03425-JST
     Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 16 of 87



 1          73.     When defendants’ customers download and install the Cheating Programs on their
 2   mobile devices, the Cheating Programs allow those customers to access Niantic’s computer
 3   servers, play Niantic’s games, and perform unauthorized actions while playing Niantic’s games.
 4          74.     For example, the Cheating Programs allow defendants’ customers to “spoof” their
 5   locations (i.e., visit geographical locations in the games without visiting those locations in the real
 6   world by communicating to Niantic’s servers GPS coordinates that do not match the GPS
 7   coordinates generated by the customers’ mobile devices); obtain items and achievements that they
 8   have not legitimately earned; automate certain in-game tasks so that they are always successful;
 9   and obtain valuable information that is not available to other users.
10          75.     The Cheating Programs also allow defendants and defendants’ customers to use
11   their mobile devices as bots, that is, automated computer programs that interact with Niantic’s
12   servers to make it appear as if defendants and defendants’ customers are playing Niantic’s games
13   24 hours a day, 7 days a week. This gives defendants and defendants’ customers an unfair
14   advantage over honest players because Niantic’s legitimate apps do not allow players to automate
15   game play in the same way.
16          76.     In addition, the Cheating Programs have accessed and obtained valuable and
17   proprietary game-related data, including data about points of interest within Niantic’s games (e.g.,
18   PokéStops in Pokémon GO, Portals in Ingress, and Inns in Harry Potter), such as names,
19   descriptions, photographs, game states, and precise coordinates for those points of interest.
20   Niantic refers to this data as point-of-interest data (“POI Data”).
21          77.     The Cheating Programs have also accessed and obtained valuable ephemeral game
22   information, such as the type and value of particular Pokémon appearing in precise locations.
23   Niantic refers to this data as “Spawn Data.”
24          78.     On information and belief, after accessing and obtaining POI Data and Spawn
25   Data, the Cheating Programs have then uploaded the POI Data and the Spawn Data to servers
26   controlled by defendants.
27          79.     Niantic’s servers are not configured to support the Cheating Programs. As a result,
28   the Cheating Programs have imposed additional burdens on Niantic’s servers.

                                                       14
                                                                                  AMENDED COMPLAINT
                                                                                  Case No. 19-cv-03425-JST
     Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 17 of 87



 1          80.     Defendants are serial infringers. When Niantic has released new versions of its
 2   mobile apps, defendants have circumvented the security measures protecting Niantic’s Client
 3   Code and released new versions of their Cheating Programs.
 4          81.     Defendants have realized significant profits from the Cheating Programs. On
 5   information and belief, defendants have sold hundreds of thousands of subscriptions for their
 6   Cheating Programs and, as a result, obtained millions of dollars in illicit profits.
 7          82.     Defendants know that their conduct is unlawful. Defendants have thwarted
 8   technical measures that Niantic has implemented to prevent defendants from accessing, copying,
 9   and creating unauthorized derivative versions of Niantic’s apps.
10          83.     Moreover, before filing this lawsuit, Niantic contacted some of the defendants in
11   writing and explained that their schemes violate Niantic’s rights and harm Niantic’s customers.
12   Niantic also demanded that defendants cease creating, selling, and distributing the Cheating
13   Programs, and expressly revoked defendants’ limited license to access Niantic’s computers and
14   servers and to access Niantic’s games and services. Defendants did not respond.
15                           VI.    NIANTIC’S COPYRIGHTED WORKS
16          84.     Niantic has obtained from the U.S. Copyright Office a Certificate of Registration
17   for a computer program titled “Pokémon GO, Version 0.133.0.” Attached as Exhibit E, and
18   incorporated by reference, is a true and correct copy of the Certificate of Registration issued by
19   the Copyright Office for Pokémon GO, Version 0.133.0.
20          85.     Pokémon GO, Version 0.133.0 is the client code for Version 0.133.0 of Niantic’s
21   app for the Pokémon GO game, which was released worldwide on January 28, 2019.
22          86.     Pokémon GO, Version 0.133.0 is an original, creative work and is copyrightable
23   subject matter under the laws of the United States.
24          87.     The copyright in Pokémon GO, Version 0.133.0 is presently valid and subsisting.
25          88.     Substantial portions of Pokémon GO, Version 0.133.0, are incorporated into
26   Niantic’s computer program titled Harry Potter, Version 0.7.0.
27          89.     Harry Potter, Version 0.7.0 is the client code for Version 0.7.0 of Niantic’s app for
28   the Harry Potter game, which was released worldwide on June 20, 2019.

                                                       15
                                                                                  AMENDED COMPLAINT
                                                                                  Case No. 19-cv-03425-JST
     Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 18 of 87



 1           90.    Niantic has obtained from the U.S. Copyright Office a Certificate of Registration
 2   for a computer program titled “Ingress, Version 2.11.2.” Attached as Exhibit F, and incorporated
 3   by reference, is a true and correct copy of the Certificate of Registration issued by the Copyright
 4   Office for Ingress, Version 2.11.2.
 5           91.    Ingress, Version 2.11.2 is the client code for Version 2.11.2 of Niantic’s app for
 6   the Ingress game, which was released worldwide on November 5, 2018.
 7           92.    Ingress, Version 2.11.2 is an original, creative work and is copyrightable subject
 8   matter under the laws of the United States.
 9           93.    The copyright in Ingress, Version 2.11.2 is presently valid and subsisting.
10                                            VII.    CLAIMS
11                                          COUNT ONE
                        Direct Copyright Infringement (17 U.S.C. § 101, et seq.)
12                     (Against Defendants Global++, Ryan Hunt, and IT Haven)
13           94.    Niantic realleges and incorporates by reference all of the preceding paragraphs.
14           95.    Defendants Global++, Hunt, and IT Haven copied Pokémon GO, Version 0.133.0
15   to incorporate it into the Cheating Programs (e.g., PokeGo++, Version R104).
16           96.    Defendants Global++, Hunt, and IT Haven modified Pokémon GO, Version
17   0.133.0 to ensure that it functioned as defendants intended it to function in the context of the
18   Cheating Programs.
19           97.    Defendants Global++, Hunt, and IT Haven copied substantial portions of Pokémon
20   GO, Version 0.133.0 and incorporated it into the computer code that defendants refer to as the
21   Global++ “dynamic library.”
22           98.    Defendants Global++, Hunt, and IT Haven copied Pokémon GO, Version 0.133.0
23   to develop and maintain the computer code that defendants refer to as the Global++ “dynamic
24   library.”
25           99.    Defendants Global++, Hunt, and IT Haven distributed the Cheating Programs
26   through the Global++ website and other platforms, including the Cheating Programs that contain
27   a significant portion of Pokémon GO, Version 0.133.0.
28

                                                      16
                                                                                 AMENDED COMPLAINT
                                                                                 Case No. 19-cv-03425-JST
     Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 19 of 87



 1           100.   Defendants Global++, Hunt, and IT Haven copied Harry Potter, Version 0.7.0,
 2   which contains substantial portions of Pokémon GO, Version 0.133.0, to incorporate Harry
 3   Potter, Version 0.7.0 into the Cheating Programs (e.g., Potter++, Version r01).
 4           101.   Defendants Global++, Hunt, and IT Haven modified Harry Potter, Version 0.7.0
 5   to ensure that it functioned as defendants intended it to function in the context of the Cheating
 6   Programs.
 7           102.   Defendants Global++, Hunt, and IT Haven copied substantial portions of Harry
 8   Potter, Version 0.7.0 and incorporated it into the computer code that defendants refer to as the
 9   Global++ “dynamic library.”
10           103.   Defendants Global++, Hunt, and IT Haven copied Harry Potter, Version 0.7.0, to
11   develop and maintain the computer code that defendants refer to as the Global++ “dynamic
12   library.”
13           104.   Defendants Global++, Hunt, and IT Haven distributed the Cheating Programs
14   through the Global++ website and other platforms, including the Cheating Programs that contain
15   a significant portion of Harry Potter, Version 0.7.0.
16           105.   Defendants Global++, Hunt, and IT Haven copied Ingress, Version 2.11.2 to
17   incorporate it into the Cheating Programs (e.g., Ingress++, Version r1a).
18           106.   Defendants Global++, Hunt, and IT Haven modified Ingress, Version 2.11.2 to
19   ensure that it functioned as defendants intended it to function in the context of the Cheating
20   Programs.
21           107.   Defendants Global++, Hunt, and IT Haven copied substantial portions of Ingress,
22   Version 2.11.2 and incorporated it into the computer code that defendants refer to as the
23   Global++ “dynamic library.”
24           108.   Defendants Global++, Hunt, and IT Haven copied Ingress, Version 2.11.2 to
25   develop and maintain the computer code that defendants refer to as the Global++ “dynamic
26   library.”
27

28

                                                      17
                                                                                 AMENDED COMPLAINT
                                                                                 Case No. 19-cv-03425-JST
     Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 20 of 87



 1             109.   Defendants Global++, Hunt, and IT Haven distributed the Cheating Programs
 2   through the Global++ website and other platforms, including the Cheating Programs that contain
 3   a significant portion of Ingress, Version 2.11.2.
 4             110.   Accordingly, defendants Global++, Hunt, and IT Haven have directly infringed
 5   Niantic’s copyrights in and relating to Pokémon GO, Version 0.133.0 and Ingress, Version
 6   2.11.2.
 7             111.   Defendants’ infringement of Niantic’s copyrights has been deliberate, willful, and
 8   in utter disregard of Niantic’s rights.
 9             112.   Niantic is entitled to recover from defendants the damages it has sustained and will
10   sustain, and any gains, profits and advantages obtained by defendants as a result of their acts of
11   infringement as alleged above. Alternatively, Niantic is entitled to recover statutory damages for
12   defendants’ willful infringement of its copyrights.
13             113.   In addition, Niantic is entitled to its attorney’s fees and costs.
14             114.   Furthermore, as a direct and proximate result of defendants’ wrongful conduct,
15   Niantic has been substantially harmed in an amount not readily capable of determination, i.e.,
16   irreparably, and, unless restrained by this Court, defendants will cause further irreparable injury
17   to Niantic. Niantic is therefore entitled to injunctive relief enjoining defendants, and all persons
18   acting in concert or participation with them, from engaging in any further infringement of
19   Niantic’s copyrights. Niantic is also entitled to an order requiring the seizure and impoundment of
20   all copies of the Cheating Programs and all articles by means of which the Cheating Programs
21   may be reproduced, including defendants’ computers and computer program.
22                                          COUNT TWO
                      Contributory Copyright Infringement (17 U.S.C. § 101, et seq.)
23
                       (Against Defendants Global++, Ryan Hunt, and IT Haven)
24             115.   Niantic realleges and incorporates by reference all of the preceding paragraphs.
25             116.   On information and belief, the computer code that defendants refer to as the
26   Global++ “dynamic library” is an essential component of the Cheating Programs and has no
27   practical purpose other than as a component of the Cheating Programs.
28

                                                         18
                                                                                     AMENDED COMPLAINT
                                                                                     Case No. 19-cv-03425-JST
     Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 21 of 87



 1           117.    Defendants Global++, Hunt, and IT Haven have developed, distributed, and
 2   advertised the Global++ “dynamic library,” knowing and specifically intending that the Global++
 3   “dynamic library” would be used by others (e.g., AppHaven) to infringe Niantic’s copyrights.
 4           118.    Defendants Global++, Hunt, and IT Haven have encouraged, induced, and assisted
 5   others (e.g., AppHaven) to use the Global++ “dynamic library” to create and distribute the
 6   Cheating Programs.
 7           119.    Defendants Global++, Hunt, and IT Haven have formed and participated in
 8   commercial partnerships with others (e.g., AppHaven and Matthew Johnson) to create, distribute,
 9   advertise, and profit from the Cheating Programs.
10           120.    Accordingly, defendants Global++, Hunt, and IT Haven have contributorily
11   infringed Niantic’s copyrights in and relating to Pokémon GO, Version 0.133.0 and Ingress,
12   Version 2.11.2.
13           121.    Defendants’ infringement of Niantic’s copyrights has been deliberate, willful, and
14   in utter disregard of Niantic’s rights.
15           122.    Niantic is entitled to recover from defendants the damages it has sustained and will
16   sustain, and any gains, profits and advantages obtained by defendants as a result of their acts of
17   infringement as alleged above. Alternatively, Niantic is entitled to recover statutory damages for
18   defendants’ willful infringement of its copyrights.
19           123.    In addition, Niantic is entitled to its attorney’s fees and costs.
20           124.    Furthermore, as a direct and proximate result of defendants’ wrongful conduct,
21   Niantic has been substantially harmed in an amount not readily capable of determination, i.e.,
22   irreparably, and, unless restrained by this Court, defendants will cause further irreparable injury
23   to Niantic. Niantic is therefore entitled to injunctive relief enjoining defendants, and all persons
24   acting in concert or participation with them, from engaging in any further infringement of
25   Niantic’s copyrights. Niantic is also entitled to an order requiring the seizure and impoundment of
26   all copies of the Cheating Programs and all articles by means of which the Cheating Programs
27   may be reproduced, including defendants’ computers and computer programs.
28

                                                        19
                                                                                    AMENDED COMPLAINT
                                                                                    Case No. 19-cv-03425-JST
     Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 22 of 87



 1                                        COUNT THREE
                      Vicarious Copyright Infringement (17 U.S.C. § 101, et seq.)
 2                    (Against Defendants Global++, Ryan Hunt, and IT Haven)
 3          125.    Niantic realleges and incorporates by reference all of the preceding paragraphs.
 4          126.    Defendants Global++, Hunt, and IT Haven are or have been the owners and
 5   operators of websites and other online platforms that have been used to distribute the Cheating
 6   Programs and enable access to and use of the Cheating Programs by others, including AppHaven
 7   and users of the Cheating Programs.
 8          127.    As the owners and operators of websites and other online platforms that have been
 9   used to distribute the Cheating Programs and enable access to and use of the Cheating Programs,
10   defendants Global++, Hunt, and IT Haven retained both the legal and practical ability to block
11   access to the Cheating Programs or to otherwise stop the direct infringement of Niantic’s
12   copyrights by others (e.g., AppHaven and users of the Cheating Programs).
13          128.    Defendants Global++, Hunt, and IT Haven are or have been the owners and
14   operators of the computer code that defendants refer to as the Global++ “dynamic library.”
15          129.    As the owners and operators of the Global++ “dynamic library,” defendants
16   Global++, Hunt, and IT Haven retained both the legal and practical ability to block access to the
17   Cheating Programs or to otherwise stop the direct infringement of Niantic’s copyrights by others
18   (e.g., AppHaven and users of the Cheating Programs).
19          130.    Defendants Global++, Hunt, and IT Haven failed to block access to the Cheating
20   Programs and stop the direct infringement of Niantic’s copyrights.
21          131.    Defendants Global++, Hunt, and IT Haven received payments from users of the
22   Cheating Programs in exchange for providing and enabling access to the Cheating Programs, and
23   therefore received a direct financial benefit from the Cheating Programs.
24          132.    Defendants Global++, Hunt, and IT Haven received payments from defendants
25   Matthew Johnson and/or HLP Tech in exchange for creating, distributing, and advertising the
26   Cheating Programs, and therefore received a direct financial benefit from the Cheating Programs.
27

28

                                                     20
                                                                                 AMENDED COMPLAINT
                                                                                 Case No. 19-cv-03425-JST
     Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 23 of 87



 1           133.    Accordingly, defendants Global++, Hunt, and IT Haven are vicariously liable for
 2   infringement of Niantic’s copyrights in and relating to Pokémon GO, Version 0.133.0 and
 3   Ingress, Version 2.11.2.
 4           134.    Defendants’ infringement of Niantic’s copyrights has been deliberate, willful, and
 5   in utter disregard of Niantic’s rights.
 6           135.    Niantic is entitled to recover from defendants the damages it has sustained and will
 7   sustain, and any gains, profits and advantages obtained by defendants as a result of their acts of
 8   infringement as alleged above. Alternatively, Niantic is entitled to recover statutory damages for
 9   defendants’ willful infringement of its copyrights.
10           136.    In addition, Niantic is entitled to its attorney’s fees and costs.
11           137.    Furthermore, as a direct and proximate result of defendants’ wrongful conduct,
12   Niantic has been substantially harmed in an amount not readily capable of determination, i.e.,
13   irreparably, and, unless restrained by this Court, defendants will cause further irreparable injury
14   to Niantic. Niantic is therefore entitled to injunctive relief enjoining defendants, and all persons
15   acting in concert or participation with them, from engaging in any further infringement of
16   Niantic’s copyrights. Niantic is also entitled to an order requiring the seizure and impoundment of
17   all copies of the Cheating Programs and all articles by means of which the Cheating Programs
18   may be reproduced, including defendants’ computers and computer programs.
19                                      COUNT FOUR
                   Contributory Copyright Infringement (17 U.S.C. § 101, et seq.)
20    (Against Defendants Matthew Johnson (a.k.a. Mandy Lombardo, Mandy Johnson, and/or
21                            Matthew Ragnarson) and HLP Tech)
             138.    Niantic realleges and incorporates by reference all of the preceding paragraphs.
22
             139.    Defendants Matthew Johnson (a.k.a. Matthew Ragnarson, Mandy Johnson, and
23
     Mandy Lombardo) and HLP Tech have commissioned and paid defendants Hunt and IT Haven to
24
     develop, distribute, and advertise the Cheating Programs.
25
             140.    In addition or alternatively, defendants Matthew Johnson (a.k.a. Matthew
26
     Ragnarson, Mandy Johnson, and Mandy Lombardo) and HLP Tech have commissioned and paid
27
     defendants Hunt and IT Haven to develop, distribute, and advertise the computer code that
28

                                                        21
                                                                                    AMENDED COMPLAINT
                                                                                    Case No. 19-cv-03425-JST
     Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 24 of 87



 1   defendants refer to as the Global++ “dynamic library,” knowing and specifically intending that
 2   the “dynamic library” would be used to create and distribute the Cheating Programs.
 3           141.    Defendant Matthew Johnson (a.k.a. Matthew Ragnarson, Mandy Johnson, and
 4   Mandy Lombardo) and HLP Tech have encouraged, induced, and assisted others (e.g.,
 5   AppHaven) to create, distribute, and advertise the Cheating Programs.
 6           142.    In addition or alternatively, defendants Matthew Johnson (a.k.a. Matthew
 7   Ragnarson, Mandy Johnson, and Mandy Lombardo) and HLP Tech have encouraged, induced,
 8   and assisted others (e.g., AppHaven) to use the Global++ “dynamic library” to create and
 9   distribute the Cheating Programs.
10           143.    Defendants Matthew Johnson (a.k.a. Matthew Ragnarson, Mandy Johnson, and
11   Mandy Lombardo) and HLP Tech have formed and participated in commercial partnerships with
12   others (e.g., AppHaven) to create, distribute, advertise, and profit from the Cheating Programs
13   and/or the Global++ “dynamic library.”
14           144.    Accordingly, defendants Matthew Johnson (a.k.a. Matthew Ragnarson, Mandy
15   Johnson, and Mandy Lombardo) and HLP Tech have contributorily infringed Niantic’s
16   copyrights in and relating to Pokémon GO, Version 0.133.0 and Ingress, Version 2.11.2.
17           145.    Defendants’ infringement of Niantic’s copyrights has been deliberate, willful, and
18   in utter disregard of Niantic’s rights.
19           146.    Niantic is entitled to recover from defendants the damages it has sustained and will
20   sustain, and any gains, profits and advantages obtained by defendants as a result of their acts of
21   infringement as alleged above. Alternatively, Niantic is entitled to recover statutory damages for
22   defendants’ willful infringement of its copyrights.
23           147.    In addition, Niantic is entitled to its attorney’s fees and costs.
24           148.    Furthermore, as a direct and proximate result of defendants’ wrongful conduct,
25   Niantic has been substantially harmed in an amount not readily capable of determination, i.e.,
26   irreparably, and, unless restrained by this Court, defendants will cause further irreparable injury
27   to Niantic. Niantic is therefore entitled to injunctive relief enjoining defendants, and all persons
28   acting in concert or participation with them, from engaging in any further infringement of

                                                        22
                                                                                    AMENDED COMPLAINT
                                                                                    Case No. 19-cv-03425-JST
     Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 25 of 87



 1   Niantic’s copyrights. Niantic is also entitled to an order requiring the seizure and impoundment of
 2   all copies of the Cheating Programs and all articles by means of which the Cheating Programs
 3   may be reproduced, including defendants’ computers and computer programs.
 4                                       COUNT FIVE
                    Vicarious Copyright Infringement (17 U.S.C. § 101, et seq.)
 5
      (Against Defendants Matthew Johnson (a.k.a. Mandy Lombardo, Mandy Johnson, and/or
 6                            Matthew Ragnarson) and HLP Tech)

 7          149.    Niantic realleges and incorporates by reference all of the preceding paragraphs.

 8          150.    Defendants Matthew Johnson (a.k.a. Matthew Ragnarson, Mandy Johnson, and

 9   Mandy Lombardo) and HLP Tech are or have been the owners and operators of websites and

10   other online platforms that have been used to distribute the Cheating Programs and enable access

11   to and use of the Cheating Programs by others, including AppHaven and users of the Cheating

12   Programs.

13          151.    As the owners and operators of websites and other online platforms that have been

14   used to distribute the Cheating Programs and enable access to and use of the Cheating Programs,

15   defendants Matthew Johnson (a.k.a. Matthew Ragnarson, Mandy Johnson, and Mandy

16   Lombardo) and HLP Tech retained both the legal and practical ability to block access to the

17   Cheating Programs or to otherwise stop the direct infringement of Niantic’s copyrights by others

18   (e.g., AppHaven and users of the Cheating Programs).

19          152.    Defendants Matthew Johnson (a.k.a. Matthew Ragnarson, Mandy Johnson, and

20   Mandy Lombardo) and HLP Tech are or have been the owners and operators of the computer

21   code that defendants refer to as the Global++ “dynamic library.”

22          153.    As the owners and operators of the Global++ “dynamic library,” defendants

23   Matthew Johnson (a.k.a. Matthew Ragnarson, Mandy Johnson, and Mandy Lombardo) and HLP

24   Tech retained both the legal and practical ability to block access to the Cheating Programs or to

25   stop the direct infringement of Niantic’s copyrights by others (e.g., AppHaven and users of the

26   Cheating Programs).

27

28

                                                     23
                                                                               AMENDED COMPLAINT
                                                                               Case No. 19-cv-03425-JST
     Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 26 of 87



 1             154.   Defendants Matthew Johnson (a.k.a. Matthew Ragnarson, Mandy Johnson, and
 2   Mandy Lombardo) and HLP Tech failed to block access to the Cheating Programs and stop the
 3   direct infringement of Niantic’s copyrights.
 4             155.   Defendants Matthew Johnson (a.k.a. Matthew Ragnarson, Mandy Johnson, and
 5   Mandy Lombardo) and HLP Tech received payments from users of the Cheating Programs in
 6   exchange for providing and enabling access to the Cheating Programs, and therefore received a
 7   direct financial benefit from the Cheating Programs.
 8             156.   Accordingly, defendants Matthew Johnson (a.k.a. Matthew Ragnarson, Mandy
 9   Johnson, and Mandy Lombardo) and HLP Tech are vicariously liable for infringement of
10   Niantic’s copyrights in and relating to Pokémon GO, Version 0.133.0 and Ingress, Version
11   2.11.2.
12             157.   Defendants’ infringement of Niantic’s copyrights has been deliberate, willful, and
13   in utter disregard of Niantic’s rights.
14             158.   Niantic is entitled to recover from defendants the damages it has sustained and will
15   sustain, and any gains, profits and advantages obtained by defendants as a result of their acts of
16   infringement as alleged above. Alternatively, Niantic is entitled to recover statutory damages for
17   defendants’ willful infringement of its copyrights.
18             159.   In addition, Niantic is entitled to its attorney’s fees and costs.
19             160.   Furthermore, as a direct and proximate result of defendants’ wrongful conduct,
20   Niantic has been substantially harmed in an amount not readily capable of determination, i.e.,
21   irreparably, and, unless restrained by this Court, defendants will cause further irreparable injury
22   to Niantic. Niantic is therefore entitled to injunctive relief enjoining defendants, and all persons
23   acting in concert or participation with them, from engaging in any further infringement of
24   Niantic’s copyrights. Niantic is also entitled to an order requiring the seizure and impoundment of
25   all copies of the Cheating Programs and all articles by means of which the Cheating Programs
26   may be reproduced, including defendants’ computers and computer programs.
27

28

                                                         24
                                                                                     AMENDED COMPLAINT
                                                                                     Case No. 19-cv-03425-JST
     Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 27 of 87



 1                                          COUNT SIX
                     Contributory Copyright Infringement (17 U.S.C. § 101, et seq.)
 2                                (Against Defendant Alen Hundur)
 3           161.    Niantic realleges and incorporates by reference all of the preceding paragraphs.
 4           162.    Defendant Alen Hundur has maintained a popular YouTube channel devoted to
 5   advertising and providing customer support for Global++’s code, software, and products,
 6   including the Cheating Programs.
 7           163.    Defendant Hundur has also acted as a “moderator” for Global++’s official
 8   Facebook page, used the Twitter platform to advertise Global++’s code, software, and products,
 9   including the Cheating Programs, and used the Twitter platform to encourage and induce others to
10   access and use the Cheating Programs through multiple online platforms, including AppHaven’s
11   website. In those capacities, he has encouraged and induced third parties, including users of the
12   Cheating Programs, to infringe Niantic’s copyrights.
13           164.    Defendant Hundur has formed and participated in commercial partnerships with
14   others (e.g., Global++ and, on information and belief, AppHaven) to advertise and profit from the
15   Cheating Programs.
16           165.    Accordingly, defendant Hundur has contributorily infringed Niantic’s copyrights
17   in and relating to Pokémon GO, Version 0.133.0 and Ingress, Version 2.11.2.
18           166.    Defendant’s infringement of Niantic’s copyrights has been deliberate, willful, and
19   in utter disregard of Niantic’s rights.
20           167.    Niantic is entitled to recover from defendant the damages it has sustained and will
21   sustain, and any gains, profits and advantages obtained by defendant as a result of their acts of
22   infringement as alleged above. Alternatively, Niantic is entitled to recover statutory damages for
23   defendant’s willful infringement of its copyrights.
24           168.    In addition, Niantic is entitled to its attorney’s fees and costs.
25           169.    Furthermore, as a direct and proximate result of defendant’s wrongful conduct,
26   Niantic has been substantially harmed in an amount not readily capable of determination, i.e.,
27   irreparably, and, unless restrained by this Court, defendant will cause further irreparable injury to
28

                                                        25
                                                                                    AMENDED COMPLAINT
                                                                                    Case No. 19-cv-03425-JST
     Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 28 of 87



 1   Niantic. Niantic is therefore entitled to injunctive relief enjoining defendant, and all persons
 2   acting in concert or participation with him, from engaging in any further infringement of
 3   Niantic’s copyrights. Niantic is also entitled to an order requiring the seizure and impoundment of
 4   all copies of the Cheating Programs and all articles by means of which the Cheating Programs
 5   may be reproduced, including defendant’s computers and computer programs.
 6                                          COUNT SEVEN
                         Direct Copyright Infringement (17 U.S.C. § 101, et seq.)
 7
                             (Against Defendants AppHaven and Ghoderao)
 8          170.    Niantic realleges and incorporates by reference all of the preceding paragraphs.
 9          171.    Defendants AppHaven and Ghoderao copied Pokémon GO, Version 0.133.0 to
10   incorporate it into the Cheating Programs (e.g., PokeGo++, Version R104).
11          172.    Defendants AppHaven and Ghoderao modified Pokémon GO, Version 0.133.0 to
12   ensure that it functioned as defendants intended it to function in the context of the Cheating
13   Programs.
14          173.    Defendants AppHaven and Ghoderao distributed the Cheating Programs through
15   the AppHaven website and other platforms, including the Cheating Programs that contain a
16   significant portion of Pokémon GO, Version 0.133.0.
17          174.    Defendants AppHaven and Ghoderao copied Harry Potter, Version 0.7.0, which
18   contains substantial portions of Pokémon GO, Version 0.133.0, to incorporate Harry Potter,
19   Version 0.7.0 into the Cheating Programs (e.g., Potter++, Version r01).
20          175.    Defendants AppHaven and Ghoderao modified Harry Potter, Version 0.7.0 to
21   ensure that it functioned as defendants intended it to function in the context of the Cheating
22   Programs.
23          176.    Defendants AppHaven and Ghoderao distributed the Cheating Programs through
24   the AppHaven website and other platforms, including the Cheating Programs that contain a
25   significant portion of Harry Potter, Version 0.7.0.
26          177.    Defendants AppHaven and Ghoderao copied Ingress, Version 2.11.2 to
27   incorporate it into the Cheating Programs (e.g., Ingress++, Version r1a).
28

                                                      26
                                                                                 AMENDED COMPLAINT
                                                                                 Case No. 19-cv-03425-JST
     Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 29 of 87



 1             178.   Defendants AppHaven and Ghoderao modified Ingress, Version 2.11.2 to ensure
 2   that it functioned as defendants intended it to function in the context of the Cheating Programs.
 3             179.   Defendants AppHaven and Ghoderao distributed the Cheating Programs through
 4   the AppHaven website and other platforms, including the Cheating Programs that contain a
 5   significant portion of Ingress, Version 2.11.2.
 6             180.   Accordingly, defendants AppHaven and Ghoderao have directly infringed
 7   Niantic’s copyrights in and relating to Pokémon GO, Version 0.133.0 and Ingress, Version
 8   2.11.2.
 9             181.   Defendants’ infringement of Niantic’s copyrights has been deliberate, willful, and
10   in utter disregard of Niantic’s rights.
11             182.   Niantic is entitled to recover from defendants the damages it has sustained and will
12   sustain, and any gains, profits and advantages obtained by defendants as a result of their acts of
13   infringement as alleged above. Alternatively, Niantic is entitled to recover statutory damages for
14   defendants’ willful infringement of its copyrights.
15             183.   In addition, Niantic is entitled to its attorney’s fees and costs.
16             184.   Furthermore, as a direct and proximate result of defendants’ wrongful conduct,
17   Niantic has been substantially harmed in an amount not readily capable of determination, i.e.,
18   irreparably, and, unless restrained by this Court, defendants will cause further irreparable injury
19   to Niantic. Niantic is therefore entitled to injunctive relief enjoining defendants, and all persons
20   acting in concert or participation with them, from engaging in any further infringement of
21   Niantic’s copyrights. Niantic is also entitled to an order requiring the seizure and impoundment of
22   all copies of the Cheating Programs and all articles by means of which the Cheating Programs
23   may be reproduced, including defendants’ computers and computer programs.
24                                         COUNT EIGHT
                      Contributory Copyright Infringement (17 U.S.C. § 101, et seq.)
25
                             (Against Defendants AppHaven and Ghoderao)
26             185.   Niantic realleges and incorporates by reference all of the preceding paragraphs.
27

28

                                                         27
                                                                                     AMENDED COMPLAINT
                                                                                     Case No. 19-cv-03425-JST
     Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 30 of 87



 1             186.   Defendants AppHaven and Ghoderao have maintained multiple online platforms,
 2   including an official website (www.apphaven.org), a stand-alone AppHaven app, and a Twitter
 3   account, through which they advertised and enabled users to access Global++’s code, software,
 4   and products, including the Cheating Programs. In that capacity, they have encouraged and
 5   induced third parties, including users of the Cheating Programs, to infringe Niantic’s copyrights..
 6             187.   Defendants AppHaven and Ghoderao have formed and participated in commercial
 7   partnerships with others (e.g., Global++, Hunt, IT Haven, and, on information and belief,
 8   Hundur) to create, distribute, advertise, and profit from the Cheating Programs.
 9             188.   Accordingly, defendants AppHaven and Ghoderao have contributorily infringed
10   Niantic’s copyrights in and relating to Pokémon GO, Version 0.133.0 and Ingress, Version
11   2.11.2.
12             189.   Defendants’ infringement of Niantic’s copyrights has been deliberate, willful, and
13   in utter disregard of Niantic’s rights.
14             190.   Niantic is entitled to recover from defendants the damages it has sustained and will
15   sustain, and any gains, profits and advantages obtained by defendants as a result of their acts of
16   infringement as alleged above. Alternatively, Niantic is entitled to recover statutory damages for
17   defendants’ willful infringement of its copyrights.
18             191.   In addition, Niantic is entitled to its attorney’s fees and costs.
19             192.   Furthermore, as a direct and proximate result of defendants’ wrongful conduct,
20   Niantic has been substantially harmed in an amount not readily capable of determination, i.e.,
21   irreparably, and, unless restrained by this Court, defendants will cause further irreparable injury
22   to Niantic. Niantic is therefore entitled to injunctive relief enjoining defendants, and all persons
23   acting in concert or participation with them, from engaging in any further infringement of
24   Niantic’s copyrights. Niantic is also entitled to an order requiring the seizure and impoundment of
25   all copies of the Cheating Programs and all articles by means of which the Cheating Programs
26   may be reproduced, including defendants’ computers and computer programs.
27

28

                                                         28
                                                                                     AMENDED COMPLAINT
                                                                                     Case No. 19-cv-03425-JST
     Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 31 of 87



 1                                         COUNT NINE
                      Vicarious Copyright Infringement (17 U.S.C. § 101, et seq.)
 2                         (Against Defendants AppHaven and Ghoderao)
 3          193.    Niantic realleges and incorporates by reference all of the preceding paragraphs.
 4          194.    Defendants AppHaven and Ghoderao are or have been the owners and operators of
 5   websites and other online platforms that have been used to distribute the Cheating Programs and
 6   enable access to and use of the Cheating Programs by others (e.g., Global++ and users of the
 7   Cheating Programs).
 8          195.    As the owners and operators of websites and other online platforms that have been
 9   used to distribute the Cheating Programs and enable access to and use of the Cheating Programs
10   by others, defendants AppHaven and Ghoderao retained both the legal and practical ability to
11   block access to the Cheating Programs or otherwise stop the direct infringement of Niantic’s
12   copyrights by others (e.g., Global++ and users of the Cheating Programs).
13          196.    Defendants AppHaven and Ghoderao failed to block access to the Cheating
14   Programs and stop the direct infringement of Niantic’s copyrights.
15          197.    On information and belief, defendants AppHaven and Ghoderao received
16   payments from users of the Cheating Programs in exchange for providing and enabling access to
17   the Cheating Programs, and therefore received a direct financial benefit from the Cheating
18   Programs.
19          198.    On information and belief, defendants AppHaven and Ghoderao received
20   payments from defendants Matthew Johnson and/or HLP Tech in exchange for creating,
21   distributing, and advertising the Cheating Programs, and therefore received a direct financial
22   benefit from the Cheating Programs
23          199.    On information and belief, defendants AppHaven and Ghoderao received
24   payments from defendants Ryan Hunt and/or IT Haven in exchange for creating, distributing, and
25   advertising the Cheating Programs, and therefore received a direct financial benefit from the
26   Cheating Programs.
27

28

                                                     29
                                                                               AMENDED COMPLAINT
                                                                               Case No. 19-cv-03425-JST
     Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 32 of 87



 1           200.    Accordingly, defendants AppHaven and Ghoderao are vicariously liable for
 2   infringement of Niantic’s copyrights in and relating to Pokémon GO, Version 0.133.0 and
 3   Ingress, Version 2.11.2.
 4           201.    Defendants’ infringement of Niantic’s copyrights has been deliberate, willful, and
 5   in utter disregard of Niantic’s rights.
 6           202.    Niantic is entitled to recover from defendants the damages it has sustained and will
 7   sustain, and any gains, profits and advantages obtained by defendants as a result of their acts of
 8   infringement as alleged above. Alternatively, Niantic is entitled to recover statutory damages for
 9   defendants’ willful infringement of its copyrights.
10           203.    In addition, Niantic is entitled to its attorney’s fees and costs.
11           204.    Furthermore, as a direct and proximate result of defendants’ wrongful conduct,
12   Niantic has been substantially harmed in an amount not readily capable of determination, i.e.,
13   irreparably, and, unless restrained by this Court, defendants will cause further irreparable injury
14   to Niantic. Niantic is therefore entitled to injunctive relief enjoining defendants, and all persons
15   acting in concert or participation with them, from engaging in any further infringement of
16   Niantic’s copyrights. Niantic is also entitled to an order requiring the seizure and impoundment of
17   all copies of the Cheating Programs and all articles by means of which the Cheating Programs
18   may be reproduced, including defendants’ computers and computer programs.
19                                           COUNT TEN
                    Violation of the Computer Fraud and Abuse Act (18 U.S.C. § 1030)
20
                                        (Against All Defendants)
21           205.    Niantic realleges and incorporates by reference all the preceding paragraphs.
22           206.    Niantic’s network, computers, and servers, including the computers and servers
23   that enable users to play Niantic’s games via Niantic’s mobile apps (“Niantic’s Computers”), are
24   involved in interstate and foreign commerce and communication, and are protected computers
25   under 18 U.S.C. § 1030(e)(2).
26

27

28

                                                        30
                                                                                    AMENDED COMPLAINT
                                                                                    Case No. 19-cv-03425-JST
     Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 33 of 87



 1          207.    Niantic’s legitimate mobile apps are the only authorized mechanism for accessing
 2   Niantic’s Computers to play Niantic’s games. Defendants and defendants’ customers are not
 3   authorized to access Niantic’s Computers using the Cheating Programs.
 4          208.    By letter dated June 7, 2019, Niantic expressly revoked defendants’ limited license
 5   to access Niantic’s Computers.
 6          209.    When defendants and defendants’ customers download, install, and use the
 7   Cheating Programs to play Niantic’s mobile games and interact with Niantic’s services, the
 8   Cheating Programs access Niantic’s Computers without authorization.
 9          210.    When the Cheating Programs access Niantic’s Computers, they obtain information
10   from Niantic’s Computers, including Niantic’s POI Data and Spawn Data. On information and
11   belief, the Cheating Programs also transfer copies of Niantic’s POI Data and Spawn Data to
12   defendants’ computers.
13          211.    Defendants knowingly and intentionally designed the Cheating Programs to access
14   Niantic’s Computers, obtain Niantic’s POI Data and Spawn Data, and transfer copies of that data
15   to defendants’ computers. Defendants therefore knowingly and intentionally accessed Niantic’s
16   Computers through the Cheating Programs and thereby obtained information from Niantic’s
17   Computers, without Niantic’s authorization.
18          212.    Defendants knowingly and intentionally accessed Niantic’s Computers through the
19   Cheating Programs and thereby obtained information from Niantic’s Computers even after
20   Niantic expressly revoked defendants’ limited license to access Niantic’s Computers.
21          213.    In addition or alternatively, defendants agreed and conspired to access Niantic’s
22   Computers without authorization. In particular, defendants worked in concert to develop and
23   implement the Cheating Programs and/or the computer code that defendants refer to as the
24   Global++ “dynamic library” knowing that they were designed to access Niantic’s Computers
25   without authorization.
26          214.    Defendants’ unauthorized access to Niantic’s Computers has caused Niantic to
27   suffer in excess of $5,000 in damage or loss, including, without limitation, expenses associated
28   with investigating and remedying defendants’ unauthorized access to Niantic’s Computers.

                                                     31
                                                                               AMENDED COMPLAINT
                                                                               Case No. 19-cv-03425-JST
     Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 34 of 87



 1          215.    In addition, Niantic has suffered and will continue to suffer irreparable harm, and
 2   its remedy at law is not itself adequate to compensate it for injuries inflicted by defendants.
 3   Accordingly, Niantic is entitled to injunctive relief.
 4                                         COUNT ELEVEN
           Violation of the California Comprehensive Computer Data Access and Fraud Act
 5
                                         (Cal. Penal Code § 502)
 6                                      (Against All Defendants)

 7          216.    Niantic realleges and incorporates by reference all of the preceding paragraphs.

 8          217.    Defendants have violated California Penal Code § 502(c)(1) by knowingly

 9   accessing and without permission, altering, damaging, deleting, destroying, or otherwise using

10   Niantic’s Computers to wrongfully control or obtain money, property, or data from Niantic,

11   including Niantic’s POI Data and Spawn Data.

12          218.    Defendants have violated California Penal Code § 502(c)(2) by knowingly and

13   fraudulently, and without permission, accessing, taking, copying, and making use of programs,

14   data, and files from Niantic’s Computers, including Niantic’s POI Data and Spawn Data.

15          219.    Defendants have violated California Penal Code § 502(c)(3) by knowingly,

16   fraudulently, and without permission accessing and using Niantic’s Computers, in particular

17   Niantic’s computer services.

18          220.    Defendants have violated California Penal Code § 502(c)(7) by knowingly and

19   without permission accessing or causing to be accessed Niantic’s Computers.

20          221.    In addition or alternatively, defendants agreed and conspired to access Niantic’s

21   Computers without authorization. In particular, defendants worked in concert to develop and

22   implement the Cheating Programs and/or the computer code that defendants refer to as the

23   Global++ “dynamic library” knowing that they were designed to alter, damage, delete, destroy, or

24   otherwise use Niantic’s Computers without authorization.

25          222.    As a direct and proximate result of defendants’ unlawful conduct, defendants have

26   caused and continue to cause damage to Niantic in an amount to be proven at trial. Niantic is also

27   entitled to recover its reasonable attorneys’ fees pursuant to California Penal Code § 502(e).

28

                                                       32
                                                                                 AMENDED COMPLAINT
                                                                                 Case No. 19-cv-03425-JST
     Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 35 of 87



 1          223.    On information and belief, defendants’ misconduct was willful and malicious in
 2   that it was done with the intent to injure Niantic’s business and improve defendants’ business, and
 3   in disregard and derogation of Niantic’s rights and the rights of legitimate players of Niantic’s
 4   games. Niantic is therefore entitled to punitive damages pursuant to California Penal Code §
 5   502(e)(4).
 6          224.    In addition, Niantic has suffered and will continue to suffer irreparable harm, and
 7   its remedy at law is not itself adequate to compensate it for injuries inflicted by defendants.
 8   Accordingly, Niantic is entitled to injunctive relief.
 9                                       COUNT TWELVE
       Violation of California Unfair Competition Law (Cal. Bus. & Prof. Code § 17200, et seq.)
10
                                       (Against All Defendants)
11          225.    Niantic realleges and incorporates by reference all of the preceding paragraphs.
12          226.    As detailed above, defendants have engaged in unlawful conduct by, among other
13   things, accessing Niantic’s Computers without authorization and obtaining information from
14   Niantic’s Computers, or conspiring to do so, even after Niantic expressly revoked defendants’
15   limited license to access Niantic’s Computers, in violation of the Computer Fraud and Abuse Act
16   and the California Comprehensive Computer Data Access and Fraud Act.
17          227.    In addition or alternatively, defendants have engaged in unfair conduct by
18   knowingly and intentionally designing and using the Cheating Programs to access, obtain, and
19   commercially exploit proprietary game-related data from Niantic’s servers, without permission or
20   authorization from Niantic.
21          228.    In addition or alternatively, defendants have engaged in unfair conduct by
22   knowingly and intentionally trading on the popularity of Niantic’s games, including by using the
23   names of Niantic’s games to market the Cheating Programs, and distributing and advertising their
24   Cheating Programs using names similar to Niantic’s games.
25          229.    In addition or alternatively, defendants have engaged in fraudulent conduct by
26   knowingly and intentionally using the names of Niantic’s games to market the Cheating
27   Programs, and distributing and advertising their Cheating Programs using names similar to
28

                                                       33
                                                                                 AMENDED COMPLAINT
                                                                                 Case No. 19-cv-03425-JST
     Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 36 of 87



 1   Niantic’s games, thereby suggesting, falsely, that the Cheating Programs are affiliated with,
 2   sponsored by, or approved by Niantic.
 3          230.    As a direct and proximate result of defendants’ conduct, defendants have caused
 4   damage to Niantic in an amount to be proven at trial. Niantic is entitled to recover from
 5   defendants such damages and any gains, profits, and advantages obtained as a result of the
 6   violations alleged above.
 7          231.    In addition, Niantic has suffered and will continue to suffer irreparable harm, and
 8   its remedy at law is not itself adequate to compensate it for injuries inflicted by defendants.
 9   Accordingly, Niantic is entitled to injunctive relief.
10                                          COUNT THIRTEEN
                                             Breach of Contract
11
                                          (Against All Defendants)
12          232.    Niantic realleges and incorporates by reference all of the preceding paragraphs.
13          233.    Each of the defendants, or agents for each of the defendants, knowingly and
14   willingly agreed to the current version of Niantic’s Terms of Service or a similar version of
15   Niantic’s Terms of Service, and is therefore bound by Niantic’s Terms of Service.
16          234.    Niantic’s Terms of Service create a valid and enforceable contract.
17          235.    Niantic has fully performed or tendered all performance required under the Terms
18   of Service.
19          236.    As alleged above, defendants have breached their duties under Niantic’s Terms of
20   Service, including but not limited to their duties to refrain from some or all of the following
21   conduct:
22                      a. Cheating, which includes “[a]ccessing Services in an unauthorized manner
                           (including using modified or unofficial third party software)” and “[u]sing
23                         any techniques to alter or falsify a device’s location (for example through
                           GPS spoofing)”;
24                      b. “[C]opy[ing], modify[ing], or creat[ing] derivative works based on”
                           Niantic’s mobile apps;
25
                        c. “Extract[ing], scrap[ing], or index[ing] [Niantic’s] Services or Content
26                         (including information about users or gameplay)”;
27                      d. “[U]s[ing] [Niantic’s] Services or Content, or any portion thereof, for any
                           commercial purpose or in a manner not permitted by these Terms”; and
28

                                                       34
                                                                                 AMENDED COMPLAINT
                                                                                 Case No. 19-cv-03425-JST
     Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 37 of 87



 1                      e. “[B]ypass[ing], remov[ing], deactivat[ing], descrambl[ing], or otherwise
                           circumvent[ing] any technological measure implemented by Niantic or any
 2                         of Niantic’s providers or any other third party (including another user) to
                           protect [Niantic’s] Services or Content”; and
 3
                        f. “[S]ubmit[ting] fake, falsified, misleading, or inappropriate data
 4                         submissions.”

 5          237.    Niantic is entitled to recover compensatory and consequential damages resulting

 6   from defendants’ breaches of their contractual duties.

 7                                        COUNT FOURTEEN
                           Intentional Interference with Contractual Relations
 8                                       (Against All Defendants)
 9          238.    Niantic realleges and incorporates by reference all of the preceding paragraphs.
10          239.    Through Niantic’s Terms of Service, Niantic enters into valid contractual
11   agreements with its users.
12          240.    The contractual agreements between Niantic and its users prohibit those users
13   from, among other things, cheating while playing Niantic’s games.
14          241.    Defendants knew or should have known of the valid contractual agreements
15   between Niantic and Niantic’s users.
16          242.    Defendants engaged in intentional acts designed to induce and encourage Niantic’s
17   users to breach and act contrary to their valid contractual agreements with Niantic, including by
18   providing the Cheating Programs and/or the computer code that defendants refer to as the
19   Global++ “dynamic library,” and enticing and enabling users to employ the Cheating Programs to
20   cheat within Niantic’s games.
21          243.    Defendants’ intentional acts, as described above, have caused actual breaches and
22   disruption of the contractual relations between Niantic and its users.
23          244.    As a direct and proximate result of defendants’ misconduct, Niantic has suffered
24   damages and is entitled to monetary relief in an amount to be proven at trial.
25          245.    In addition, Niantic has suffered and will continue to suffer irreparable harm, and
26   its remedy at law is not itself adequate to compensate it for injuries inflicted by defendants.
27   Accordingly, Niantic is entitled to injunctive relief.
28

                                                       35
                                                                                 AMENDED COMPLAINT
                                                                                 Case No. 19-cv-03425-JST
     Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 38 of 87



 1                                    VIII. PRAYER FOR RELIEF
 2          WHEREFORE, Niantic prays for the following relief:
 3          A.      For injunctive relief, as follows: A preliminary and permanent injunction enjoining
 4   and restraining defendants and all persons, firms and corporations acting in concert with them,
 5   during the pendency of this action and thereafter perpetually from:
 6                  1.      Acquiring or copying without authorization any portion of the mobile apps
 7          developed and published by Niantic and used to play Niantic’s location-based augmented
 8          reality games, including Niantic’s Client Code;
 9                  2.      Reverse engineering, decompiling, or disassembling Niantic’s mobile apps;
10                  3.      Creating derivative works based on any portion of Niantic’s games, mobile
11          apps, and Client Code, including without limitation the Cheating Programs;
12                  4.      Distributing, selling, renting, leasing, or otherwise trafficking in copies of
13          Niantic’s Client Code or any apps or computer programs that include any portion of
14          Niantic’s Client Code, including without limitation the Cheating Programs;
15                  5.      Retaining any portion of Niantic’s mobile apps, including Niantic’s Client
16          Code;
17                  6.      Cheating or enabling cheating within Niantic’s mobile games, including
18          through the Cheating Programs;
19                  7.      Accessing Niantic’s network, computers, and servers, including the
20          computers and servers that enable users to play Niantic’s games via Niantic’s mobile
21          apps, by any direct or indirect means or method;
22                  8.      Extracting, scraping, or indexing Niantic’s POI Data, Niantic’s Spawn
23          Data, or any other game-related data;
24                  9.      Retaining Niantic’s POI Data, Niantic’s Spawn Data, or any other game-
25          related data;
26                  10.     Using Niantic’s Client Code, or any other aspect of Niantic’s mobile apps,
27          mobile games, or other services or content, for any commercial purpose;
28                  11.     Violating Niantic’s Terms of Service;

                                                      36
                                                                                 AMENDED COMPLAINT
                                                                                 Case No. 19-cv-03425-JST
     Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 39 of 87



 1                    12.    Inducing or attempting to induce Niantic’s users to breach or act contrary
 2          to their valid contractual agreements with Niantic, including by providing the Cheating
 3          Programs and enticing and enabling users to employ the Cheating Programs to cheat
 4          within Niantic’s games;
 5                    13.    Inducing, causing, or otherwise materially contributing to defendants’
 6          customers’ creation of unauthorized copies of Niantic’s Client Code, including through
 7          downloads of the Cheating Programs, and defendants’ customers’ use of Niantic’s Client
 8          Code in a manner that exceeds the scope of their license to use Niantic’s Client Code;
 9                    14.    Inducing, causing, or otherwise materially contributing to any party’s
10          acquiring, copying, or retaining of Niantic’s POI Data; and
11                    15.    Participating or assisting in any such activity;
12          B.        For an order requiring the seizure and impoundment of all copies of the Cheating
13   Programs, as well as all articles by means of which the Cheating Programs may be reproduced,
14   and all devices or products in defendants’ custody or control that are involved in the
15   circumvention, bypass, or defeat of the technical security measures that prevent unauthorized
16   parties from accessing, copying, and modifying Niantic’s Client Code;
17          C.        For an order requiring defendants to provide to Niantic a complete copy of any of
18   Niantic’s POI Data, Niantic’s Spawn Data, or any other game-related data in defendants’
19   possession, custody, or control, and requiring defendants thereafter to permanently destroy all
20   such data and provide to Niantic and to this Court a certificate of destruction;
21          D.        For an award to Niantic for all damages it has sustained and will sustain, and any
22   gains, profits and advantages obtained by defendants attributable to their wrongful conduct as
23   alleged above;
24          E.        For an award to Niantic for statutory damages based upon defendants’ willful acts
25   of infringement pursuant to the Copyright Act;
26          F.        For an award to Niantic for punitive or exemplary damages based upon
27   defendants’ willful and malicious violations of the California Comprehensive Computer Data
28   Access and Fraud Act;

                                                       37
                                                                                 AMENDED COMPLAINT
                                                                                 Case No. 19-cv-03425-JST
     Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 40 of 87



 1        G.      For an award to Niantic of reasonable costs, including reasonable attorney’s fees;
 2        H.      For pre- and post-judgment interest on the foregoing, as allowed by law; and
 3        I.      For such other, further and different relief as the Court deems just and proper.
 4                                  DEMAND FOR JURY TRIAL
 5        Plaintiff Niantic demands a trial by jury on all issues so triable in this action.
 6   DATED: January 24, 2020                              PERKINS COIE LLP
 7
                                                          By:    /s/ Ryan Spear
 8                                                              Ryan Spear
                                                                RSpear@perkinscoie.com
 9
                                                          Attorneys for Plaintiff Niantic, Inc.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     38
                                                                                 AMENDED COMPLAINT
                                                                                 Case No. 19-cv-03425-JST
Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 41 of 87




   EXHIBIT A
       Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 42 of 87




Niantic Terms of Service
Last Modified: May 15, 2019


Table of Contents


1      Terms
2      Privacy
3      Use of the Services
4      Limited License to Use
5      Content and Content Rights
6      Conduct, General Prohibitions, and Niantic’s Enforcement Rights
7      Participation in Events
8      Sweepstakes, Contests, Raffles, Surveys And Similar Promotions
9      Beta Programs
10     Third Party Websites or Resources
11     Disclaimer of Warranties
12     Limitation of Liability
13     Dispute Resolution
14     General
15     Terms Specific to Residents of the Republic of Korea
16     Terms Specific to Residents of the EEA
17     Terms Specific to Residents of Germany

1 Terms
Welcome to Niantic. We publish real-world augmented reality mobile experiences, including
mobile game applications (“Apps”), and operate a real-world augmented reality platform
(“Platform”). Please read these Niantic Terms of Service and any applicable App guidelines (the
“Guidelines” and, collectively, “the Terms”), because the Terms govern your use of the Apps and
Platform. The Terms also govern your interaction with any websites we own or operate (“Sites”),
purchase of any Niantic merchandise, participation in Niantic live events or promotions (“Events”),
and more generally your use of any Niantic products or services (together with Apps and Platform,
the “Services”).

Some exceptions to the Terms may apply based on your country of residence - please see the
country-specific sections below.

If you live in the United States, these Terms are entered into between you and Niantic, Inc., 1
Ferry Building Suite 200, San Francisco, CA 94111. If you live in any other country, these Terms
are entered into between you and Niantic International Limited, a company registered to do
business under the laws of the United Kingdom. Niantic, Inc. and Niantic International Limited
are collectively referred to as “Niantic” or “we” in these Terms.



                                                                                                 1
       Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 43 of 87




By using the Services, you are agreeing to these Terms. If you don’t agree to these Terms, you
may not use the Services. Niantic may modify these Terms at any time, and if we do, we will
notify you by posting the modified Terms on the Site or in the App. It’s important that you review
any modified Terms before you continue using the Services. If you continue to use the Services,
you are bound by the modified Terms. If you don’t agree to be bound by the modified Terms, then
you may not use the Services.

SECTION 13 “DISPUTE RESOLUTION” CONTAINS A BINDING ARBITRATION AGREEMENT
AND CLASS ACTION WAIVER THAT AFFECT YOUR LEGAL RIGHTS. If you are a user in the
European Economic Area (“EEA”), or any other country that does not allow such arbitration
agreement, Section 13 does not apply to you.

If you breach these Terms we may take action against you, including but not limited to terminating
your account. You acknowledge that Niantic has no obligation to, and will not, reimburse or refund
you for Services lost due to involuntary suspension or termination of your account.

2 Privacy
Our Services are designed to enable you to interact in shared game worlds blended with
information from the real world. To provide the Services, we need information about you, and we
only use your information where we have a legal basis to do so. Please refer to our Privacy Policy
to help you understand what information we collect, how we use it and what choices you have
when you use our Services.

3 Use of the Services
3.1 Cheating
Niantic prohibits cheating, and we constantly take steps to improve our anti-cheat measures.
Cheating includes any action that attempts to or actually alters or interferes with the normal
behavior or rules of a Service. Cheating includes, but is not limited to, any of the following
behavior, on your own behalf or on behalf of others:
   Ɣ Accessing Services in an unauthorized manner (including using modified or unofficial third
        party software);
   Ɣ Playing with multiple accounts for the same Service;
   Ɣ Sharing accounts;
   Ɣ Using any techniques to alter or falsify a device’s location (for example through GPS
        spoofing); and/or
   Ɣ Selling or trading accounts.

Apps may not work on devices that Niantic detects or reasonably suspects to be cheating, and
Niantic will not provide support to players who attempt to cheat. You agree that Niantic may
employ any lawful mechanisms to detect and respond to cheating, fraud, and other behavior
prohibited under these Terms, including checking your device for the existence of exploits or
hacking and/or unauthorized software. Please see the Guidelines and our Privacy Policy for more
information.


                                                                                                2
       Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 44 of 87




3.2 Safe and Appropriate Use
While you are using our Services, please be aware of your surroundings, and play and
communicate safely. You agree that your use of the Services is at your own risk, and that you
will not use the Services to violate any applicable law, regulation, Event policies, or instructions
as outlined in these Terms and you will not encourage or enable any other individual to do so.

Further, you agree that in conjunction with your use of the Services you will not make available
any unlawful, inappropriate, or commercial Content (defined below). You agree that you will not
submit inaccurate, misleading, or inappropriate Content, including data submissions, edits, or
removal requests.

Niantic does not intend Apps to be medical or health devices, or provide medical or health advice.

3.3 Your Interactions with Other People
You agree that in conjunction with your use of the Services, you will maintain safe and appropriate
contact with other players and other people in the real world. You will not harass threaten or
otherwise violate the legal rights of others. You will not trespass, or in any manner attempt to gain
or gain access to any property or location where you do not have a right or permission to be, and
will not otherwise engage in any activity that may result in injury, death, property damage,
nuisance, or liability of any kind. If you have a dispute with any third party relating to your use of
Services, you release Niantic (and our officers, directors, agents, subsidiaries, joint ventures, and
employees) from all claims, demands, and damages (actual and consequential) of every kind and
nature, known and unknown, suspected and unsuspected, disclosed and undisclosed, arising out
of or in any way connected with such disputes.

3.4 Eligibility and Account Registration
If you want to use certain Services, you will have to create an account with us (an “Account”),
and you will also need access to a supported mobile phone and an Internet connection. The help
centers at Niantic Game Resources contain a list of supported devices. We do not support rooted
or jailbroken devices.

You can create an Account using (a) your pre-existing Google account; (b) your pre-existing
Facebook account, (c) a Niantic Kids account, or (d) such other third-party accounts that we
support, as selected by you on the App account creation screen.

You agree that you won’t disclose your Account password to anyone and you will notify us
immediately of any unauthorized use of your Account. Niantic takes its account security
obligations seriously; however, you are responsible for all activities that occur under your Account,
whether or not you know about them.

3.5 Account Suspension or Termination
We may suspend or terminate your access to and use of the Services, at our sole discretion, at
any time and without notice to you, including if (a) you fail to comply with these Terms; (b) we


                                                                                                    3
       Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 45 of 87



suspect fraud, cheating, or misuse by you of Content or Services; or (c) we suspect any other
unlawful activity associated with your Account. If your Account is inactive (i.e., not used or logged-
into) for a period of time, we will notify you via the Services or in the App prior to termination of
your Account.

You may terminate your Account at any time by visiting the App help centers. Upon termination
of any Services or your Account, the following provisions of these Terms will survive: Content
Ownership, Rights Granted by You, Disclaimer of Warranties, Indemnity, Limitation of Liability,
Dispute Resolution, General Terms and this sentence on Termination.

3.6 Who May Use Our Services
Unless stated otherwise for a particular Service, children are not allowed to use the Services. A
“Child” is a person (a) under 13 years old (for residents outside of the EEA, except for the
Republic of Korea); (b) under 16 years old or such age needed to consent to the processing of
personal data in their country of residence (for residents of the EEA); or (c) under 14 years old
(for residents of the Republic of Korea). Niantic Game Resources contains information on the
age requirement for each of our Apps.

For Services that permit Child participation, parents or legal guardians (“Parents”) must provide
verified consent. Parents can provide and verify their consent through the Niantic Kids Parent
Portal, or through another authorized third-party provider made available through the Service.
Where Parental consent is required, Niantic recommends that Parents monitor the Child’s online
activity and use of the Service.

The verification and consent process for Children is performed by one of several third-party
providers (“Verification Provider”). The Parent must register with the Verification Provider
before a Child may use the Services. The Verification Provider will ask the Parent to verify their
identity and to consent to the creation of an Account for the Child. Upon receipt of Parent
verification and consent, the Verification Provider will enable the Parent to create an Account for
the Child. Parental consent applies exclusively to the Service for which it has been granted.

A Parent who wishes to rescind their previously-provided consent to a Child’s access to and use
of the Services should follow the instructions for Account deletion, which can be found in the
respective help centers here.

Purchases made through the Services are limited to Account holders who either (a) are the age
needed to consent to a contract in their country of residence; or (b) if younger, have the consent
of a Parent to use the Service. Parents can consult their device settings for the App to restrict in-
App purchases by a Child, and should also monitor activity in their Child’s Account, including the
purchase of Virtual Money or Virtual Goods.

TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, NIANTIC DECLINES ANY
RESPONSIBILITY REGARDING ANY ACTIVITIES CONDUCTED BY A CHILD WITH OR
WITHOUT THE PERMISSION OF A PARENT. IF YOU ARE A PARENT AND YOU GIVE YOUR


                                                                                                    4
       Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 46 of 87



PERMISSION FOR YOUR CHILD TO REGISTER FOR ONE OF THE SERVICES, YOU
THEREBY AGREE TO THE TERMS RELATING TO USE OF THE SERVICES BY YOUR CHILD.

4 Limited License to Use
Subject to your compliance with these Terms, Niantic grants you a limited, nonexclusive,
nontransferable, non-sublicenseable license to download and install a copy of the Apps on a
mobile device and to run such copy of the Apps solely for your own personal non-commercial
purposes. Except as expressly permitted in these Terms or under applicable law, you may not:
(a) copy, modify, or create derivative works based on the Apps; (b) distribute, transfer, sublicense,
lease, lend, or rent the Apps to any third party; (c) reverse engineer, decompile, or disassemble
the Apps; or (d) make the functionality of the Apps available to multiple users through any means.
Niantic reserves all rights in and to the Apps not expressly granted to you under these Terms.

5 Content and Content Rights
Subject to your compliance with these Terms, Niantic grants you a personal, noncommercial,
nonexclusive, nontransferable, nonsublicensable, revocable, limited license to download, view,
display, and use the Content solely for your permitted use within the Services. “Content” means
the text, software, scripts, graphics, photos, sounds, music, videos, audiovisual combinations,
communications, interactive features, works of authorship of any kind, and information or other
materials that are generated, provided, or otherwise made available through the Services,
including User Content. “User Content” means any Content a user of a Service provides to be
made available through Services.

5.1 Content Ownership
Niantic does not claim ownership rights in User Content and nothing in these Terms restricts any
rights that you may have to use and exploit your User Content. Subject to the foregoing, Niantic
and its licensors exclusively own all right, title, and interest in and to the Services and Content,
including all associated intellectual property rights. You acknowledge that the Services and
Content are protected by copyright, trademark, and other laws of the United States and foreign
countries. You agree not to remove, alter, or obscure any copyright, trademark, service mark, or
other proprietary rights notices incorporated in or accompanying the Services or Content.

5.2 Rights Granted by You
By making any User Content available through the Services you grant to Niantic a nonexclusive,
transferable, sublicenseable, worldwide, royalty-free, perpetual license (or, if not permitted under
applicable law, a license for the whole duration, including for any extension thereof, of all relevant
rights under any applicable law), to use, copy, modify, create derivative works based upon,
publicly display, publicly perform, market, promote and distribute your User Content in connection
with operating and providing the Services and Content to you and to others. By accepting these
terms, you allow Niantic to benefit freely from the above rights, including but not limited to:
    1. The right to reproduce User Content by any means and in any form.
    2. The right to publicly or privately broadcast or make available the User Content (or any
        product incorporating the User Content), in return for payment or free of charge in all
        places by any means or process known or unknown at the present time, and in particular


                                                                                                    5
        Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 47 of 87



       via Internet, pay per view, pay per play, theatrical or television broadcasting, DVD, and
       print.
    3. The right to use the User Content for demonstration, promotion and advertising for all
       Niantic Services.
    4. The right to produce or order the production of any new product or service from the User
       Content or from any product incorporating or exploiting the User Content, either
       reproduced as it stands or modified by Niantic or by any outside party of its choice.

You are solely responsible for all your User Content. You represent and warrant that you own all
your User Content or you have all rights that are necessary to grant us the license rights in your
User Content under these Terms. You also represent and warrant that neither your User Content,
nor your use and provision of your User Content to be made available through the Services, nor
any use of your User Content by Niantic on or through the Services will infringe, misappropriate
or violate a third party’s intellectual property rights, or rights of publicity or privacy, or result in the
violation of any applicable law or regulation. To the extent permitted by applicable law, you also
agree that you will not exercise your moral rights (or equivalent rights under applicable laws),
such as your right to be identified as the author of any of the User Contents, against Niantic or
any third party designated by Niantic.

5.3 Trading
Certain Apps permit Account holders to capture and trade virtual items, including but not limited
characters or other items (“Trading Items”), during gameplay. Unlike Virtual Money and Virtual
Goods, Trading Items are obtained at no additional charge during gameplay. Trading Items are a
category of Content, and you acknowledge that you do not acquire any ownership rights in or to
Trading Items and that Trading Items do not have monetary value. Trading Items may be traded
with other Account holders for other Trading Items, but Trading Items can never be sold,
transferred, or exchanged for Virtual Money, Virtual Goods, “real” goods, “real” money, or “real”
services, or any other consideration from us or anyone else.

You agree that you will only obtain Trading Items from other Account holders and through means
provided by Niantic, and not through any third-party platform, broker, or other mechanism, unless
expressly authorized. Any such sale, transfer, or exchange (or attempt to do so) is prohibited and
may result in the termination of your Account or cancellation of such Trading Items. All Trading
Items and other Content are provided “as is,” without any warranty, except where prohibited under
applicable law.

5.4 Virtual Money and Virtual Goods
Certain Apps permit the purchase of virtual currency (“Virtual Money”), specific to each App, and
use of that Virtual Money to purchase virtual items or services expressly available for use in the
respective Apps (“Virtual Goods”). Virtual Money is a category of Content. You may access and
purchase Virtual Goods for your personal, non-commercial use of the Services. You acknowledge
that you do not acquire any ownership rights in or to the Virtual Money or Virtual Goods. Any
balance of Virtual Goods or Virtual Money does not reflect any stored value and you agree that
Virtual Money and Virtual Goods have no monetary value and do not constitute currency or


                                                                                                          6
       Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 48 of 87



property of any type. Virtual Money may be redeemed only for Virtual Goods and can never be
sold, transferred, or exchanged for “real” money, “real” goods, or “real” services from us or anyone
else. You agree that you will only obtain Virtual Money and/or Virtual Goods from us and through
means provided by us, and not from any third party unless expressly authorized. Once you acquire
a license to Virtual Money or Virtual Goods, you may not transfer them to another individual or
account. Any such sale, transfer, or exchange (or attempt to do so) is prohibited, is a violation of
these Terms and may result in cancellation of such Virtual Money or Virtual Goods or the
termination of your Account.

During the term of your license to your Virtual Money, you may redeem your Virtual Money for
selected Virtual Goods. As set forth below, all Virtual Money, Virtual Goods, and other Content is
provided “as is,” without any warranty. You agree that all sales by us to you of Virtual Money and
Virtual Goods are final and that we will not permit exchanges or refunds for any unused Virtual
Money or Virtual Goods once the transaction has been made.

Generally, we have the right to offer, modify, eliminate, and/or terminate Virtual Money, Virtual
Goods, the Content, and/or the Services, or any portion thereof, at any time, without notice or
liability to you. If we discontinue the use of Virtual Money or Virtual Goods, we will provide at least
60 days advance notice to you by posting a notice through the Services or through other
communications.

5.5 Feedback
You can submit feedback, comments, and suggestions for improvements to the Services
(“Feedback”) by reaching out to us on social media or support channels. Feedback is a form of
User Content.

5.6 DMCA/Copyright Policy
Niantic respects copyright law and expects its users to do the same. It is Niantic’s policy to
terminate in appropriate circumstances Account holders who infringe or are believed to be
infringing the rights of copyright holders. Please see Niantic’s Copyright Policy for further
information.

6 Conduct, General Prohibitions, and Niantic’s Enforcement Rights
You agree that you are responsible for your own conduct and User Content while using the
Services, and for any consequences thereof. In addition, you agree not to do any of the following,
unless applicable law mandates that you be given the right to do so:
    Ɣ collect, store or share any personally identifiable information of other users from the
       Services without their express permission;
    Ɣ extract, scrape, or index the Services or Content (including information about users or
       gameplay);
    Ɣ use the Services or Content, or any portion thereof, for any commercial purpose or in a
       manner not permitted by these Terms, including but not limited to (a) gathering in-App
       items or resources for sale outside the Apps, (b) performing services in the Apps in



                                                                                                     7
       Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 49 of 87



       exchange for payment outside the Apps, or (c) selling, reselling, or renting the Apps or
       your Account;
   Ɣ   attempt to access or search the Services or Content or download Content from the
       Services through the use of any technology or means other than those provided by Niantic
       or other generally available third party web browsers (including without limitation
       automation software, bots, spiders, crawlers, data mining tools, or hacks, tools, agents,
       engines, or devices of any kind);
   Ɣ   attempt to decipher, decompile, disassemble, or reverse engineer any of the software
       used to provide the Services or Content;
   Ɣ   bypass, remove, deactivate, descramble, or otherwise circumvent any technological
       measure implemented by Niantic or any of Niantic’s providers or any other third party
       (including another user) to protect the Services or Content;
   Ɣ   use, display, mirror, or frame the Services or any individual element within the Services,
       Niantic’s name, any Niantic trademark, logo, or other proprietary information, or the layout
       and design of any page or App without Niantic’s express written consent;
   Ɣ   post, publish, submit or transmit any Content that infringes, misappropriates, or violates a
       third party’s patent, copyright, trademark, trade secret, moral rights, or other intellectual
       property rights, or rights of publicity or privacy;
   Ɣ   access, tamper with, or use nonpublic areas of the Services, Niantic’s computer systems,
       or the technical delivery systems of Niantic’s providers;
   Ɣ   attempt to probe, scan, or test the vulnerability of any Niantic system or network or Service,
       or breach any security or authentication measures;
   Ɣ   use any meta tags or other hidden text or metadata utilizing a Niantic trademark, logo,
       URL, or product name without Niantic’s express written consent;
   Ɣ   forge any TCP/IP packet header or any part of the header information in any email or
       newsgroup posting, or in any way use the Services or Content to send altered, deceptive,
       or false source identifying information;
   Ɣ   interfere with, or attempt to interfere with, the access of any user, host, or network,
       including, without limitation, sending a virus, overloading, flooding, spamming, or
       mailbombing the Services;
   Ɣ   delete, obscure, or in any manner alter any attribution, warning, or link that appears in the
       Services or the Content;
   Ɣ   violate any applicable law or regulation; or
   Ɣ   encourage or enable any other individual to do any of the foregoing.

Although Niantic is not obligated to monitor access to or use of the Services or Content or to
review or edit any Content, we have the right to do so for the purpose of operating the Services,
to ensure compliance with these Terms, and to comply with applicable law or other legal
requirements. We reserve the right to remove or disable access to any Content, at any time and
without notice. Niantic may remove any Content we consider to be objectionable or in violation of
these Terms. We have the right to investigate violations of these Terms or conduct that affects
the Services. We may also consult and cooperate with law enforcement authorities to prosecute
users and others who violate the law.



                                                                                                   8
       Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 50 of 87



ANY ATTEMPT BY YOU TO DISRUPT OR INTERFERE WITH THE SERVICES, INCLUDING
WITHOUT LIMITATION UNDERMINING OR MANIPULATING THE LEGITIMATE OPERATION
OF ANY SITE OR APP, IS A BREACH OF NIANTIC’S TERMS AND MAY BE A BREACH OR
VIOLATION OF CRIMINAL AND CIVIL LAWS.

7 Participation in Events
7.1 Event Registration and Tickets
The term “Event(s)” means any in-person event, gathering, activity or the like which is directly
organized, hosted, or managed by Niantic, and any Promotion (as defined below). By registering
or, where required, purchasing tickets for an Event, you represent and warrant that the information
you provide is true and accurate. If you are registering or purchasing tickets on behalf of others,
you represent and warrant you have all necessary rights and consents to register and provide this
information for others.

Subject to applicable law and the exceptions set forth in these Terms, no refunds or exchanges
of Event tickets are permitted and tickets are non-transferable. Reasonably acceptable proof of
identity, for example a driver’s license or passport, showing the same first and last name as those
provided at time of prior registration, may be required to access an Event. Actual or attempted
resale of tickets subjects them to revocation without refund. Tickets obtained from unauthorized
sources may be invalid, lost, stolen, or counterfeit and may not be honored. Tickets cannot be
replaced if lost, stolen or destroyed. Commercial use of tickets is prohibited without written
approval from Niantic. Tickets are not redeemable for cash or credit. You agree to abide by any
published ticket limits or restrictions, and orders exceeding or violating these restrictions are
subject to cancellation without notice or refund. Events may have limited space and/or availability
and Niantic does not guarantee your ability to purchase a ticket or attend an Event.

Unless otherwise prohibited under applicable law, by attending an Event you acknowledge that
Niantic will use your data collected pursuant to the Privacy Policy for providing Event features
(both in person and online), including contacting you and giving you updates about the
Event, mailing you required materials (e.g., a QR wristband), providing emergency or
severe weather notifications, or public Event leaderboards and gameplay competitions.

7.2 Event Conduct and Policies
You shall at all times comply with all applicable laws and any rules and policies provided by Niantic
or any other authorized party involved in creating or delivering the Event, including all health and
safety policies and procedures and all reasonable instructions of the venue staff and Niantic
representatives at the Event. As a condition of participation, you agree to comply with all policies
on the Sites, including, without limitation, any applicable Event website.

Illicit drugs, controlled substances, contraband, weapons and illegal items are prohibited at
Events. You agree and consent to reasonable security precautions and search on entry. To the
fullest extent permitted by applicable law, you waive and release Niantic and any other party
involved in creating or delivering the Event from any and all claims, demands, causes of action,
damages, losses, expenses or liability which may arise out of, result from, or relate in any way to


                                                                                                   9
       Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 51 of 87



such security precautions and/or searches. If you elect not to consent to such security precautions
and searches, you may be denied entry, or removed from, an Event without refund or other
compensation.

Niantic and its authorized third parties reserve the right to refuse admission to, or to remove from
an Event without refund or compensation of any kind, any person that (a) does not comply with
these Terms, (b) engages in disorderly conduct or willful misconduct, or (c) Niantic or its
authorized third parties believe will cause a negative effect on the Event, participants, spectators,
and/or personnel.

Any minor attending an Event must be accompanied by a Parent.

7.3 Assumption of Risks
Unless prohibited by applicable law, you agree that by purchasing tickets to, participating in or
attending an Event, you willingly, knowingly and voluntarily assume any and all risks occurring
before, during or after the Event, including injury by any cause and damage, loss, or theft of
property. You acknowledge that Events, and certain activities at Events, have inherent and
unforeseen risks, including but not limited to (a) contact or collision with persons or objects, (b)
obstacles (e.g., natural and man-made water, road and surface hazards), (c) equipment related
hazards (e.g., broken, defective or inadequate equipment, unexpected equipment failure), (d)
weather related hazards, (e) inadequate first aid and/or emergency measures, (f) judgment and/or
behavior related problems (e.g., erratic or inappropriate participant, co-participant, or spectator
behavior or errors in judgment by personnel at the Event), and (g) natural hazards (e.g., uneven
or difficult terrain, wildlife and insects, contact with plants). You agree to take reasonable
precautions before attending or participating in an Event and its activities, for example consulting
with a personal physician and ensuring you are in good physical health, wearing appropriate attire,
and bringing necessary or recommended supplies. You further understand and acknowledge it is
your responsibility to inspect the Event grounds, facilities, equipment and areas to be used, and
that by participating in the Event, you acknowledge the Event grounds, facilities, equipment, and
areas to be used are safe, adequate, and acceptable for participation. If you believe or become
aware of any unsafe conditions or unreasonable risks, you agree to immediately notify appropriate
personnel and cease participation in the Event.

To the extent permitted under applicable law, you hereby waive and release Niantic and any other
party involved in creating or delivering the Event from any and all claims, demands, causes of
action, damages, losses, expenses or liability which may arise out of, result from, or relate in any
way to your attendance or participation in an Event, including for negligence, inherent and
unforeseen risks, injury or damage to persons or property and the actions of third parties or Event
participants and spectators.

7.4 Event Features and Cancellation
Subject to applicable law, all schedules and any live or in-game experiences, activities, goods,
services, perks, items, rewards and/or Content (collectively “Event Features”) advertised in
connection with an Event are not guaranteed and are subject to change and/or cancellation at


                                                                                                  10
       Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 52 of 87



any time prior to or during an Event without notice or compensation of any kind. Admittance to an
Event does not guarantee any specific Event Features while at the Event.

Event date, time and/or location are subject to change at any time, and Niantic will make a
commercially reasonable effort to notify you in advance of any material changes. If an Event is
canceled, suspended, or rescheduled and you are not able to attend, you will not be entitled to
any compensation other than a refund of the ticket price at its face value with no further liability
or compensation from Niantic or any other party. Any travel or accommodation costs incurred are
entirely your responsibility.

7.5 Recordings and Use of Likeness
You consent to and approve of Niantic’s recording of your image, likeness, name, dialogue,
biographic information, personal characteristics, and voice at Events and the royalty free use of
this information subject to the same “Rights Granted by You” above. Niantic may publish the
results of any competitions (including rankings and any winners), gameplay statistics, and pictures
of participants in promotional and marketing materials and on social media in accordance with
these Terms.

8 Sweepstakes, Contests, Raffles, Surveys And Similar Promotions
Periodically, Niantic and/or its partners may organize sweepstakes, contests, raffles, surveys,
games, and similar promotions on the Services (each a “Promotion”). In addition to these Terms,
Promotions will be subject to particular terms which we shall communicate to you at the time of
these Promotions (“Promotional Terms”). By participating in any Promotion, you will become
subject to those Promotional Terms. All Promotional Terms are incorporated into, may vary from,
and shall supercede these Terms. Niantic urges you to read the Promotional Terms. Our Privacy
Policy, in addition to these Terms and any Promotional Terms, governs any information you
submit in connection with such Promotions.

9 Beta Programs
Niantic may offer you early access to certain pre-release mobile application software (“Beta
Software”) in order to allow you to test and provide feedback on Beta Software as part of Niantic’s
beta testing program (“Beta Program”). This Section only applies to closed Beta Programs,
where Niantic offers private access to selected testers. This Section does not apply to
open betas that Niantic makes publicly available on an app store.

You acknowledge that any product features or content, game documentation, promotional
materials and/or any other information that Niantic may provide to you in connection with the Beta
Program (“Test Materials”), the Beta Software, as well as everything related to the Beta Program
is the exclusive property of Niantic, is confidential, and should be treated as confidential until such
time as Niantic releases it.

If Niantic offers you access to the Beta Software, then, subject to your compliance with these
Terms, Niantic grants you a personal, non-exclusive, non-transferable, revocable, limited license
to use the Beta Software solely for the purposes of testing and providing feedback on the Beta
Software as part of the Beta Program.

                                                                                                    11
       Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 53 of 87




Without limiting the foregoing and except as prohibited under applicable law, the following are
prohibited and you may not:

   භ   copy, modify, or create derivative works based on the Beta Software;
   භ   give or sell the Beta Software to anyone;
   භ   reverse engineer, decompile, disassemble, decrypt or otherwise attempt to derive the
       source code of the Beta Software;
   භ   install the Beta Software on systems you don’t directly control or that you share with
       others;
   භ   discuss the Beta Software with or demonstrate it to anyone outside of Niantic;
   භ   blog, tweet, or otherwise publicly post information about the Beta Software;
   භ   take screenshots, photos, videos, or audio recordings of the Beta Software unless Niantic
       has allowed you to do so in writing; or
   භ   make Beta Feedback (as defined below) available to any third party, unless approved by
       Niantic in writing and in advance.

Be careful when using the Beta Software in public. Do not allow anyone to see, hear, film, or
photograph the Beta Software. Please notify Niantic promptly of any unauthorized access or of
any suspected breach of your account’s security.

Niantic may collect your comments, suggestions, and feedback on the Software, and may also
track your use of the Software through analytic tools, in accordance with Niantic’s Privacy Policy.
All such comments, suggestions, feedback, and analytic data (collectively, the “Beta Feedback”)
is the exclusive property of Niantic.

You understand and agree that participation in the Beta Program is voluntary and does not create
a legal partnership, agency, or employment relationship between you and Niantic, and you will
not be compensated for your participation or any Beta Feedback.

Unless prohibited by applicable law, all Test Materials are provided to you "as is" without any
explicit or implicit warranty of any kind. You understand that the Beta Software is in development
and may contain errors, bugs, and other problems that could cause loss of data and/or system
failure. You should install the Beta Software on non-production devices that are not business
critical and have been backed up. To the extent permitted under applicable law, Niantic is not
liable in any way for any damages you might incur as a result of your participation in the Beta
Program.

You agree that any breach of your confidentiality obligation will result in irreparable harm to
Niantic, the extent of which would be difficult to ascertain, and that monetary damages will not be
an adequate remedy. Accordingly, you agree that in the event you breach your confidentiality
obligation, Niantic will be entitled to injunctive or other equitable relief as the court deems
appropriate, in addition to any other remedies which it may have available.



                                                                                                12
        Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 54 of 87



10 Third Party Websites or Resources
Services may contain links to third party websites or resources. Niantic provides these links only
as a convenience and is not responsible for the content, products, or services on or available from
those websites or resources, or links displayed on such websites. To the extent permitted under
applicable law, you acknowledge sole responsibility for and assume all risk arising from, your use
of any third party websites or resources.

Niantic is not responsible for the availability or quality of third party services, including cell phone
networks, hotspots, wireless internet and other services. Such third party services may affect your
ability to utilize the Services or participate in an Event and you hereby waive and release Niantic
and any other party involved in creating or delivering the Services from all claims, demands,
causes of action, damages, losses, expenses or liability which may arise out of, result from, or
relate in any way to such third party services.

11 Disclaimer of Warranties
TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, THE SERVICES AND CONTENT
ARE PROVIDED “AS IS,” WITHOUT WARRANTY OF ANY KIND. WITHOUT LIMITING THE
FOREGOING, WE EXPLICITLY DISCLAIM ANY WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, QUIET ENJOYMENT, OR NONINFRINGEMENT,
AND ANY WARRANTIES ARISING OUT OF COURSE OF DEALING OR USAGE OF TRADE.
WE MAKE NO WARRANTY THAT THE SERVICES WILL MEET YOUR REQUIREMENTS OR
BE AVAILABLE ON AN UNINTERRUPTED, SECURE, OR ERROR-FREE BASIS. WE MAKE
NO WARRANTY REGARDING THE QUALITY, ACCURACY, TIMELINESS, TRUTHFULNESS,
COMPLETENESS OR RELIABILITY OF ANY CONTENT.

YOU ASSUME ALL RISKS RELATING TO YOUR ONLINE OR OFFLINE COMMUNICATIONS
AND INTERACTIONS WITH OTHER USERS OF THE SERVICES AND WITH OTHER
PERSONS WITH WHOM YOU COMMUNICATE OR INTERACT AS A RESULT OF YOUR USE
OF THE SERVICES. YOU UNDERSTAND THAT NIANTIC DOES NOT SCREEN OR INQUIRE
INTO THE BACKGROUND OF ANY USERS OF THE SERVICES. NIANTIC MAKES NO
REPRESENTATIONS OR WARRANTIES AS TO THE CONDUCT OF USERS OF THE
SERVICES. YOU AGREE TO TAKE REASONABLE PRECAUTIONS IN ALL
COMMUNICATIONS AND INTERACTIONS WITH OTHER USERS OF THE SERVICES AND
WITH OTHER PERSONS WITH WHOM YOU COMMUNICATE OR INTERACT AS A RESULT
OF YOUR USE OF THE SERVICES, PARTICULARLY IF YOU DECIDE TO MEET OFFLINE OR
IN PERSON.

12 Limitation of Liability
TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, NEITHER NIANTIC NOR ANY
OTHER PARTY INVOLVED IN CREATING, PRODUCING, OR DELIVERING THE SERVICES
OR CONTENT WILL BE LIABLE TO YOU FOR ANY INDIRECT, INCIDENTAL, SPECIAL,
PUNITIVE, EXEMPLARY, OR CONSEQUENTIAL DAMAGES, INCLUDING LOST PROFITS,
LOSS OF DATA OR GOODWILL, SERVICE INTERRUPTION, COMPUTER DAMAGE OR
SYSTEM FAILURE OR THE COST OF SUBSTITUTE SERVICES, ARISING OUT OF OR IN


                                                                                                     13
       Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 55 of 87



CONNECTION WITH THESE TERMS, OR FROM THE USE OF OR INABILITY TO USE THE
SERVICES OR CONTENT, OR FROM ANY COMMUNICATIONS, INTERACTIONS, OR
MEETINGS WITH OTHER USERS OF THE SERVICES OR PERSONS WITH WHOM YOU
COMMUNICATE OR INTERACT AS A RESULT OF YOUR USE OF THE SERVICES,
WHETHER BASED ON WARRANTY, CONTRACT, TORT (INCLUDING NEGLIGENCE),
PRODUCT LIABILITY, OR ANY OTHER LEGAL THEORY, AND WHETHER OR NOT NIANTIC
HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, EVEN IF A LIMITED
REMEDY SET FORTH HEREIN IS FOUND TO HAVE FAILED OF ITS ESSENTIAL PURPOSE.
SOME JURISDICTIONS DO NOT ALLOW THE EXCLUSION OR LIMITATION OF LIABILITY
FOR CONSEQUENTIAL OR INCIDENTAL DAMAGES, SO THE FOREGOING LIMITATION OF
LIABILITY SHALL APPLY TO THE FULLEST EXTENT PERMITTED BY LAW IN THE
APPLICABLE JURISDICTION.

TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, IN NO EVENT WILL NIANTIC’S
TOTAL LIABILITY ARISING OUT OF OR IN CONNECTION WITH THESE TERMS, AN EVENT,
OR FROM THE USE OF OR INABILITY TO USE THE SERVICES OR CONTENT EXCEED ONE
THOUSAND DOLLARS ($1000), OR, IF CONTRACTING WITH NIANTIC INTERNATIONAL
LIMITED, ONE THOUSAND POUNDS (£1000). THE EXCLUSIONS AND LIMITATIONS OF
DAMAGES SET FORTH ABOVE ARE FUNDAMENTAL ELEMENTS OF THE BASIS OF THE
BARGAIN BETWEEN NIANTIC AND YOU.

13 Dispute Resolution
YOU AGREE THAT DISPUTES BETWEEN YOU AND NIANTIC WILL BE RESOLVED BY
BINDING, INDIVIDUAL ARBITRATION, AND YOU ARE WAIVING YOUR RIGHT TO A TRIAL
BY JURY OR TO PARTICIPATE AS A PLAINTIFF OR CLASS MEMBER IN ANY PURPORTED
CLASS ACTION OR REPRESENTATIVE PROCEEDING.

THIS NOTICE DOES NOT APPLY: (1) IF YOU ARE A RESIDENT OF THE EEA, OR ANY
JURISDICTION WHICH DOES NOT ALLOW THIS ARBITRATION AGREEMENT, (2) IF YOU
OPT OUT OF ARBITRATION AS DESCRIBED IN THE “ARBITRATION” SECTION BELOW,
OR (3) TO CERTAIN TYPES OF DISPUTES DESCRIBED IN SECTION 13.1, “ARBITRATION,”
BELOW.

13.1 Arbitration
If you live in the US or another jurisdiction which allows you to agree to arbitration, you and Niantic
agree that any disputes will be settled by binding arbitration, except that each party retains the
right: (a) to bring an individual action in small claims court and (b) to seek injunctive or other
equitable relief in a court of competent jurisdiction to prevent the actual or threatened
infringement, misappropriation, or violation of a party’s copyrights, trademarks, trade secrets,
patents, or other intellectual property rights (the action described in this clause (b), an “IP
Protection Action”). Notwithstanding this arbitration agreement, Niantic reserves the right to
bring an action in any court of competent jurisdiction against you to stop and/or seek
compensation for the intentional or willful misuse or abuse (e.g. hacking or falsifying location) of
its IP, products, and Services.


                                                                                                    14
       Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 56 of 87




Without limiting the preceding paragraph, you will also have the right to litigate any other dispute
if you provide Niantic with written notice of your desire to do so by email to
termsofservice@nianticlabs.com within thirty (30) days following the date you first accept these
Terms (such notice, an “Arbitration Opt-out Notice”). If you don’t provide Niantic with an
Arbitration Opt-out Notice within the thirty (30) day period, you will be deemed to have knowingly
and intentionally waived your right to litigate any dispute except as expressly set forth in clauses
(a) and (b) above. Further, unless both you and Niantic otherwise agree in writing, the arbitrator
may not consolidate more than one person’s claims, and may not otherwise preside over any
form of any class or representative proceeding. If this class action waiver is held unenforceable,
then the parties’ agreement to arbitrate will be deemed void. Except as provided in the preceding
sentence, this “Dispute Resolution” section will survive any termination of these Terms. If the
terms of this Section 13.1 “Arbitration” are found unenforceable as to any claim for relief, that
claim must be severed from the arbitration and brought pursuant to Section 13.6, “Governing Law
and Exclusive Venue.” All other claims will be arbitrated. The arbitrator, and not any court or
agency, shall have exclusive authority to (a) determine the scope and enforceability of this
arbitration agreement and (b) resolve any dispute related to its interpretation, applicability,
enforceability, or formation including any claim that all or any part of it is void or voidable.

13.2 Arbitration Rules
The arbitration will be administered by the American Arbitration Association (“AAA”) in
accordance with the Commercial Arbitration Rules and the Supplementary Procedures for
Consumer-Related Disputes (the “AAA Rules”) then in effect, except as modified by this “Dispute
Resolution” section. (The AAA Rules are available at https://www.adr.org/Rules or by calling the
AAA at 1-800-778-7879.) The Federal Arbitration Act will govern the interpretation and
enforcement of this Section.

13.3 Arbitration Process
A party who desires to initiate arbitration must provide the other party with a written Demand for
Arbitration as specified in the AAA Rules. (The AAA provides a general Demand for Arbitration)
The single arbitrator will be either a retired judge or an attorney licensed to practice law and will
be selected by the parties from the AAA’s roster of arbitrators. If the parties are unable to agree
upon an arbitrator within fourteen (14) days of delivery of the Demand for Arbitration, then the
AAA will appoint the arbitrator in accordance with the AAA Rules.

13.4 Arbitration Location and Procedure
Unless you and Niantic otherwise agree, the arbitration will be conducted in a confidential manner,
in the county where you reside. If your claim does not exceed $10,000, then the arbitration will be
conducted solely on the basis of the documents that you and Niantic submit to the arbitrator, and
there will be no other discovery conducted (such as depositions), unless the arbitrator determines
that a hearing is necessary. If your claim exceeds $10,000, your right to a hearing will be
determined by the AAA Rules. Subject to the AAA Rules, the arbitrator will have the discretion to
direct a reasonable exchange of information by the parties, consistent with the expedited nature
of the arbitration. Notwithstanding the arbitrator’s discretion, absent a showing of good cause, in


                                                                                                  15
       Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 57 of 87



no event shall the parties be allowed more than three (3) depositions per side, and there will be
no corporate deposition of the type contemplated by Federal Rule of Civil Procedure 30(b)(6) and
California Code of Civil Procedure 2025.230.

13.5 Arbitrator’s Decision
The arbitrator will render an award within the time frame specified in the AAA Rules. The
arbitrator’s decision will be treated as confidential, and will include the essential findings and
conclusions upon which the arbitrator based the award. Confirmation and enforcement of the
arbitration award may be done in any court of competent jurisdiction. The arbitrator’s award of
damages must be consistent with the terms of Section 12 “Limitation of Liability” as to the types
and amounts of damages for which a party may be held liable. The arbitrator may award
declaratory or injunctive relief only in favor of the claimant and only to the extent necessary to
provide relief warranted by the claimant’s individual claim. If you prevail in arbitration, you will be
entitled to an award of attorneys’ fees and expenses to the extent provided under applicable law.
Niantic will not seek, and hereby waives, all rights it may have under applicable law to recover
attorneys’ fees and expenses if it prevails in arbitration.

13.6 Governing Law and Exclusive Venue
To the extent that these Terms allow you or Niantic to initiate litigation in a court, other than for
small claims court actions, both you and Niantic agree to the exclusive jurisdiction of and venue
in the state and federal courts located in the Northern District of California. Each of the parties
hereto waives any objection to jurisdiction and venue in such courts. These Terms and your use
of the Services are governed by the laws of the State of California, excluding its conflicts-of-law
rules. If you are resident in a member state of the EEA or a country in which this clause is
prohibited by local law, this section does not apply to you, and does not deprive you of the
protection of the mandatory provisions of the consumer protection laws in your country.

13.7 Fees
Our responsibility to pay any AAA filing, administrative, and arbitrator fees will be solely as set
forth in the AAA Rules. However, if your claim for damages does not exceed $75,000, Niantic will
pay all such fees unless the arbitrator finds that either the substance of your claim or the relief
sought in your Demand for Arbitration was frivolous or was brought for an improper purpose (as
measured by the standards set forth in Federal Rules of Civil Procedure 11(b)).

13.8 Changes to Dispute Resolution
Notwithstanding the provisions of the “Changes to Terms or Services” section above, if Niantic
changes this “Dispute Resolution” section after the date you first accepted these Terms (or
accepted any subsequent changes to these Terms), you may reject any such change by sending
us written notice (by email to termsofservice@nianticlabs.com) within thirty (30) days of the date
such change became effective, as indicated in the “Last Updated” date above or in the date of
Niantic’s email to you notifying you of such change. By rejecting any change, you are agreeing
that you will arbitrate any Dispute between you and Niantic in accordance with the provisions of
this “Dispute Resolution” section as of the date you first accepted these Terms (or accepted any
subsequent changes to these Terms).


                                                                                                    16
        Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 58 of 87




14 General
14.1 Entire Agreement
These Terms constitute the entire and exclusive understanding and agreement between Niantic
and you regarding the Services and Content, and these Terms supersede and replace any and
all prior oral or written understandings or agreements between Niantic and you regarding the
Services and Content.

14.2 Severability
If any provision of these Terms is held invalid or unenforceable, that provision will be enforced to
the maximum extent permissible and the other provisions of these Terms will remain in full force
and effect. You may not assign or transfer these Terms, by operation of law or otherwise, without
Niantic’s prior written consent. Any attempt by you to assign or transfer these Terms, without such
consent, will be null. Niantic may freely assign or transfer these Terms without restriction, and the
transferor or assignor shall not remain jointly and severally liable. Subject to the foregoing, these
Terms will bind and inure to the benefit of the parties, their successors and permitted assigns.

14.3 Force Majeure
Neither Niantic, any user, nor any other party involved in creating, producing, or delivering the
Services or Content shall be liable with respect to any damages, injuries, nonperformance or
delay in performance by reason of any act of God, weather, fire, flood, acts of terror or foreign
enemy, satellite or network failure, governmental order or regulation, trade dispute,or any other
cause beyond its respective control.

14.4 Notice
Any notices or other communications provided by Niantic under these Terms, including those
regarding modifications to these Terms, will be given: (a) via email; or (b) by posting to the
Services. For notices made by email, the date of receipt will be deemed the date on which such
notice is transmitted to any email address Your provided.

14.5 Waiver
Niantic’s failure to enforce any right or provision of these Terms will not be considered a waiver
of such right or provision. The waiver of any such right or provision will be effective only if in writing
and signed by a duly authorized representative of Niantic. Except as expressly set forth in these
Terms, the exercise by either party of any of its remedies under these Terms will be without
prejudice to its other remedies under these Terms or otherwise.

14.6 Contact Information
If you have any questions about these Terms or the Services, please contact Niantic at
termsofservice@nianticlabs.com or 1 Ferry Building Suite 200, San Francisco, CA 94111.




                                                                                                       17
       Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 59 of 87



15 Terms Specific to Residents of the Republic of Korea
15.1 Purchases by End Users in the Republic of Korea
If you live in the Republic of Korea, the E-Commerce Act provides you with certain rights to
refunds within seven (7) days of purchase. However, please note that once you exchange
Virtual Money for Virtual Goods within the App, a refund will no longer be available. We reserve
the right to control, regulate, change, or remove any Virtual Money or Virtual Goods as
permitted under applicable law without any liability to you.

16 Terms Specific to Residents of the EEA
16.1 Purchases and Refunds Services
If you live in the EEA, you have certain rights to withdraw from online purchases. However, please
note that once you download Virtual Money from us, your right of withdrawal ends. You agree that
(a) purchase of Virtual Money involves immediate download of such Content; and (b) you lose
your right of withdrawal once your purchase is complete. If you live in the EEA, we will provide
you with a VAT invoice when we are required to do so by law. You agree that these invoices may
be electronic in format. We reserve the right to control, regulate, change, or remove any Virtual
Money or Virtual Goods without any liability to you.

17 Terms Specific to Residents of Germany
17.1 Limitation of Liability
In the event of intentional or gross negligence, including by its representatives and vicarious
agents (Erfüllungsgehilfen), either Party shall be liable according to statutory provisions. The
same shall apply in the event of culpably caused damages resulting from an injury to life, body or
health, in the event of damages resulting from a violation of a guarantee as to quality
(Beschaffenheitsgarantie), as well as in the event of defaults concealed fraudulently (arglistig
verschwiegene Mängel).
In the event of damages to property and financial damages (Sach- und Vermögensschäden)
caused by slight negligence of either Party, its representatives or vicarious agents, such Party
shall be liable only in the event of a violation of a contractual core duty (wesentliche
Vertragspflicht), however limited to the amount of the damage which was foreseeable at the time
of conclusion of the contract and typical taking into account the nature of the contract
(vorhersehbarer und vertragstypischer Schaden). Contractual core duties are such duties whose
accomplishment enables proper fulfilment of an agreement and whose observance the
contracting parties may and do regularly rely on.
Insofar as statutory limitations of liability acc. to Sec. 521, 599 German Civil Code apply to the
provision of services free of charge, they remain unaffected by the aforementioned provisions.
Liability based on the German Product Liability Act shall remain unaffected.
Any further liability of either Party other than set out above shall be excluded.




                                                                                               18
Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 60 of 87




   EXHIBIT B
Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 61 of 87
Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 62 of 87
Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 63 of 87
Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 64 of 87
Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 65 of 87
Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 66 of 87
Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 67 of 87
Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 68 of 87
Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 69 of 87




   EXHIBIT C
Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 70 of 87
Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 71 of 87
Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 72 of 87
Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 73 of 87
Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 74 of 87
Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 75 of 87
Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 76 of 87
Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 77 of 87
Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 78 of 87
Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 79 of 87




   EXHIBIT D
Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 80 of 87
Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 81 of 87
Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 82 of 87




   EXHIBIT E
Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 83 of 87
Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 84 of 87
Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 85 of 87




   EXHIBIT F
Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 86 of 87
Case 4:19-cv-03425-JST Document 98-1 Filed 02/06/20 Page 87 of 87
